LICENSE

AGREEMENT

For the Development and Production of Petroleum in
Kucova Oilfield
Between
The Ministry of Economy, Trade and Energy

As represented by

The National Agency of Natural Resources
And

“Albpetrol” Sh. A., Fier

Dated _p£/», 2007
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

CarauRenee

CONTENTS

DEFINITIONS AND INTERPRETATION

ANNEXES TO THE LICENSE AGREEMENT

SCOPE OF THE LICENSE AGREEMENT

TERM

RELINQUISHMENT

PA AND OPERATOR

ANNUAL PROGRAMS AND BUDGETS
PETROLEUM OPERATIONS AND APPROVAL OF THE DEVELOPMENT PLAN
LICENSEE'S RIGHTS AND OBLIGATIONS
ALLOCATION OF AVAILABLE PETROLEUM
ASSOCIATED GAS

CUSTOMS EXEMPTION

LOCAL SUB-CONTRACTORS

TAX ON PROFIT

BOOKS OF ACCOUNT, ACCOUNTING AND AUDIT
RECORDS, REPORTS, INSPECTION AND CONFIDENTIALITY
TITLE TO AND SALE OF ASSETS

FINANCIAL RIGHTS

EMPLOYMENT AND TRAINING OF PERSONNEL
OFFICE AND SERVICE OF NOTICE

NATIONAL EMERGENCY OR OTHER TAKINGS
TRANSFER OF RIGHTS AND OBLIGATIONS
FORCE MAJEURE

BREACH OF LICENSE AGREEMENT

DISPUTES AND ARBITRATION

GOVERNING LAW

APPROVAL OF THE LICENSE AGREEMENT
MISCELLANEOUS

CONTRACT AREA
EVALUATION PERIOD MINIMUM WORK PROGRAM

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

LICENSE AGREEMENT

THIS LICENSE AGREEMENT is made and entered into this T aay of. jes >
2007

By and between:

(1) The Ministry of Economy, Trade and Energy (hereinafter called “Ministry”), as
represented by the National Agency of Natural Resources (hereinafter called
“AKBN”), and

(2) “Albpetrol” Sh. A., a state company organized and existing under the laws of
the Republic of Albania (hereinafter called “Albpetrol”).

RECITALS

A. WHEREAS pursuant to the agreement between the Ministry and Albpetrol,
dated 26 July 1993 (the “Albpetrol Agreement”), the Ministry authorized
Albpetrol to perform Petroleum Operations, among other areas, in the Contract
Area. Albpetrol has so far developed and produced Petroleum in the Contract
Area in conformity with the Albanian Law (Legislation);

B. WHEREAS ARTICLE 3 of the law No.7746, dated 28.7.1993 “Petroleum Law
(Exploration and Production)” envisages that all petroleum deposits existing in
their natural condition in strata lying within the jurisdiction of Albania,
including the maritime areas, are the exclusive property of the Albanian State,
represented by the appropriate Ministry and all such resources are to be used for
the benefit of the people of Albania;

C. | WHEREAS, pursuant to ARTICLE 12 of the law No.7746, dated 28.7.1993
“Petroleum Law (Exploration and Production)”, the Ministry may grant a
License Agreement which will authorize Albpetrol, under the terms and
conditions defined therein, to lawfully, develop and produce Petroleum in the
Contract Area, and it is intended that such grant be made in this License
Agreement;

D. WHEREAS, pursuant to ARTICLE 12 of the law No.7746, dated 28.7.1993
“Petroleum Law (Exploration and Production)”, and without any prejudice to
the general character of Recital C, this License Agreement may permit
Albpetrol, with the Ministry's approval, to transfer or to delegate all or part of
its rights, title and interests hereunder to a foreign or local juridical person or
international financial institution with which Albpetrol wishes to cooperate in
accordance with the Petroleum Law and the Albpetrol Agreement;

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

E. WHEREAS, pursuant to ARTICLE 4 and ARTICLE 12 of the law No.7746,
dated 28.7.1993 “Petroleum Law (Exploration and Production)”, and for
purposes of implementing this License Agreement, Albpetrol may enter into a
Petroleum Agreement with a partner(s) in accordance with this License
Agreement, which petroleum agreement is subject to approval from the Council
of Ministers of Albania;

F, WHEREAS Albpetrol, in conformity with the law No.7746, dated 28.7.1993
“Petroleum Law (Exploration and Production)”, now seeks the authorization to
perform Petroleum Operations in the Contract Area according to the terms and
conditions contained herein;

G. | WHEREAS this License Agreement will enter into full force and effect upon
the approval by the Council of Ministers of Albania of a Petroleum Agreement
Albpetrol may enter with its partner(s);

H. WHEREAS the Albanian Government wishes that oil and gas Reservoirs
underlying the Contract Area be exploited with high efficiency and in a rational
manner, in conformity with the generally accepted practices of the international
petroleum industry;

I. WHEREAS LICENSEE agrees to be bound to the terms and conditions of this
License Agreement;

J. WHEREAS this License Agreement is a “license” as mentioned in the Albpetrol
Agreement and will have the effect of a contract between the parties; and

K. WHEREAS AKBN, on the basis of the Decision of the Council of Ministers,
No.547, dated 9 August 2006, will act on behalf of the Ministry and on the
Ministry’s behalf will give necessary approvals and issue the necessary
authorizations to make possible the completion of the Petroleum Operations in
the Contract Area.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good, valuable and binding consideration, the receipt
and sufficiency of which are hereby acknowledged, and subject to the terms hereto, the
Parties, intending to be legally bound, hereby agree as follows:

4
AGef Xe
License Agreement tor the Development and Production of Petroleum in the Kucova Oilfield

1.1.

STATEMENT OF AGREEMENT

ARTICLE 1
DEFINITIONS AND INTERPRETATION

Defined Terms.

In this License Agreement, including its Recitals and Annexes and this
ARTICLE 1, except where the context otherwise indicates, the following terms
appearing in initial capitalization shall have the respective meanings herein
ascribed.

“Abandonment” means the final abandonment through decommissioning,
removal, and/or disposal of wells, facilities and equipment used for Petroleum
Operations and the rehabilitation of the land in the immediate vicinity of an
abandoned well to a condition not worse than its condition as of the time
immediately before commencement of Petroleum Operations in respect of such
well or facilities, and the term “to Abandon” shall have the corresponding
meaning.

“Abandonment Costs” means costs and expenditures (whether of a capital or
operational nature) incurred or to be incurred in connection with the
Abandonment of wells, facilities or equipment.

“Abandonment Plan” means a plan prepared by the LICENSEE or anyone
designated by and in (on) behalf of the LICENSEE for the Abandonment of the
wells, facilities and equipment used for the Petroleum Operations.

“Accounting Procedure” means the accounting procedure mentioned in
ARTICLE 15, Section 15.5 and set forth as Annex B to the Petroleum

Agreement.

“Affiliate” means a subsidiary company, a parent company or a sister company
to a Party or an entity comprising a Party. For the purposes of the foregoing
definitions:

(a) a subsidiary company is a company controlled by a Party or an entity
comprising a Party;

(b) a parent company is a company that controls a Party or an entity
comprising a Party;

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(c)  asister company is a company that is controlled by the same Person as a
Party or an entity comprising a Party.

“Control” means that a Person owns share capital, either directly or
through other Persons, which confers upon it a majority of the votes at
the stockholders’ meetings of the company, which is controlled.

“Albania” means the Republic of Albania.
“Albanian Government” means the Government of Albania.

“Albanian Law” means any law or statute or any judgment, order, decree, rule
or regulation in force in Albania, which the LICENSEE is subject to or is
obliged to follow.

“Albpetrol” has the meaning set forth in the introductory paragraph to this
License Agreement, and shall include its permitted successors and assignees.

“Albpetrol Agreement” means the agreement entered between the Ministry and
Albpetrol, dated 26 July 1993 as it is mentioned in the law No.7746, dated
28.7.1993 “Petroleum Law (Exploration and Production)”.

“Albpetrol Share” has the meaning given to that term in the Petroleum
Agreement entered into between Albpetrol and Contractor.

“Annual Program” means an itemized statement of the Petroleum Operations to
be carried out within or with respect to the Contract Area and the time schedule
thereof.

“Associated Gas” means Natural Gas found in association with Crude Oil if
such Crude Oil can by itself be commercially produced.

“Available Petroleum” has the meaning set forth in ARTICLE 10, Section 10.1.
“Budget” means any estimate of expenses in respect of an Annual Program.
“Calendar Quarter” means a period of three (3) consecutive Months beginning
January 1, April 1, July 1 or October 1 and ending March 31, June 30,
September 30 or December 31, respectively.

“Condensate” means blends mainly consisting of pentanes and heavier
hydrocarbons, directly recovered from the hydrocarbon reservoirs or obtained

from gas conditioning, which are liquid under ambient conditions of
temperature and atmospheric pressure.

6

a) C4. A

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

“Contract Area” means on the Effective Date, the area described in Annex A,
and thereafter, such area in respect of which at any particular time LICENSEE
continues to have rights and obligations under this License Agreement.

“Contractor” means a Person who may enter into a Petroleum Agreement with
Albpetrol in relation to the Contract Area.

“Cost Recovery Petroleum” has the meaning set forth in ARTICLE 10, Section
10.2(a).

“Crude Oil” has the same meaning ascribed to this term in the law No.7746,
dated 28.7.1993 “Petroleum Law (Exploration and Production)”.

“Delivery Point” means whichever point(s) within Albania as may be agreed
between AKBN and LICENSEE. Such point(s) may or may not be the same as
the Measurement Point.

“Deemed Production” has the meaning given to that term in the Petroleum
Agreement entered into between Albpetrol and Contractor.

“Development” means the Petroleum Operations performed after the approval
of the Development Plan and shall include, but is not limited to:

(a) _ the drilling, plugging, deepening, side tracking and redrilling, completing
and equipping of development wells, and completing and changing of the
status of a well, and

(b) designing, engineering, construction, procurement and installation of
equipment, lines, system facilities, plants and global changes of panels
and the related operations which will enable LICENSEE to exploit and
operate the said development wells, and the collection, gathering,
processing, manipulation, storing, transportation and delivering of
Petroleum, and the implementation of IOR/EOR Methods on a large scale
throughout the Contract Area.

“Development _and Production Operations” means all operations and related
administrative and other activities, within or outside the Contract Area, which
are carried pursuant to an approved Development Plan in connection with the
development, production, extraction, separation, processing, gathering,
transportation, storage and disposition of Petroleum.

“Development and Production Area” has the meaning given to that term in the
Petroleum Agreement entered into between Albpetrol and Contractor.

f) Ma ek +
License Agreement for the Development and Production of Petroleum In the Kucova Oilfield

“Development _and Production Period” means the period described as such in
Section 8.3.

“Development Plan” means a plan, including the works, relevant activities, and
the budgets therefore setting forth the overall strategy for the development and
production of Petroleum from the Contract Area.

“Effective Date” has the meaning set forth in ARTICLE 27.

“Evaluation” means the evaluation of the technical and economic data produced
pursuant to previous Operations for purposes of determining the commercial
viability of implementing the Development Plan.

“Evaluation Area” has the meaning given to that term in the Petroleum
Agreement entered into between Albpetrol and Contractor.

“Evaluation Operations” means Petroleum Operations related to the Evaluation
of IOR/EOR Methods during the Evaluation Period in the Contract Area.

“Evaluation Program” has the meaning given in Annex B.
“Evaluation Period” has the meaning set forth in ARTICLE 7, Section 7.3(a).

“Expert” means an individual or an entity who is not and has never been
employed by AKBN or LICENSEE and who, by training and extensive
experience, has highly developed knowledge in the technical area wherein lies
the dispute or disagreement which he is to resolve and who is appointed
pursuant to the provision of ARTICLE 25, Section 25.4.

“Fiscal Year” means the period of twelve (12) consecutive months according to
the Gregorian calendar starting January 1“ and ending December 31", both dates
inclusive, for which tax returns or reports are required according to any
applicable income, Profits or other tax law or regulation in accordance with
applicable Albanian Law.

“Improved/Enhanced Oil Recovery Methods” or “JOR/EOR Methods” means
Petroleum Operations which aim at reaching the Maximum Efficient Recovery
from a Reservoir through improving its natural energy system and its
hydrocarbon drainage by applying, without being limited to, recompletion,
reworking, cold heavy oil production methods, steam-assisted gravity drainage
methods, water injection, repressuring, thermal heating, vertical and horizontal
drilling and other enhanced production methods.

“Leke” means the lawful currency of the Republic of Albania.

bie &
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

“LICENSEE” means Albpetrol and, in conformity with “Albpetrol Agreement”
provisions, any its permitted transferee, successor or assignee.

“License Agreement” means this document, including the Annexes attached to
it, as the same may be amended or supplemented from time to time.

“Maximum Efficient Recovery” means recovery of Petroleum, which equals the
maximum overall extraction of Petroleum from a Reservoir having regard to
generally accepted international petroleum industry practice.

“Measurement Point” means the point mutually determined by AKBN and
LICENSEE, where appropriate equipment and facilities will be located for the
purpose of performing all volumetric measurements and other determinations,
temperature and other adjustments, determination of water and sediment content
and other appropriate measurements, to establish, for the various purposes of
this License, the volumes of Petroleum. All said measurements and
determinations will be acknowledged in writing by AKBN and LICENSEE’s
representatives at the Measurement Point. The Measurement Point may or may
not be the same as the Delivery Point.

“Natural Gas” means any hydrocarbons or mixture of hydrocarbons consisting
essentially of methane in a gaseous state under normal conditions of pressure
and temperature, extracted from the subsoil separately or together with liquid
hydrocarbons.

“New Evaluation Area” has the meaning set forth in Section 8.4(a).

“New Evaluation Program” has the meaning set forth in Section 8.4(a).

“AKBN” means the National Agency of Natural Resources of Albania as further
specified in Recital K and ARTICLE 3, Section 3.6.

“Operator” has the meaning set forth in ARTICLE 6, Section 6.2(a).

“Party” means AKBN or LICENSEE.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, Albanian
governmental authority, or other form of entity.

“Petroleum” means Crude Oil, Condensate and Natural Gas.

“Petroleum Agreement” means a petroleum agreement as defined in the

Petroleum Law and the Albpetrol Agreement, and as described in Recital E and
ARTICLE 6, herein.

9

{ Jala Wh
License Agreement for the Development and Production of Petroleum In the Kucova Oilfield

“Petroleum Costs” means costs and expenditures incurred for the performance
of or in connection with the Petroleum Operations.

“Petroleum Law” means the Albanian “Petroleum Law (Exploration and
Production)”, No.7746, dated 28.07.1993, as amended by Law No.7853 dated
29.07.1994 “On some changes in Law No.7746 dated 28.07.1993 “Petroleum
Law (Exploration and Production)” and by Law No.8297, dated 4.3.1998
“Amendment of law No.7746, dated 28.7.1993 “Petroleum Law (Exploration
and Production)”, as amended by law No.7853, dated 27.7.1994 “On some
changes in Law No.7746 dated 28.07.1993 “Petroleum Law (Exploration and
Production)”.

“Petroleum Operations” means all or any of the operations including the
Abandonment aimed or authorized by this License Agreement and operated by
the LICENSEE on or after the Effective Date, including without limitation the
testing, development, extraction, production, treatment, transportation and
storage of Petroleum of or from the Contract Area pursuant to this License
Agreement.

“Petroleum Profit Tax” means the tax assessed pursuant to Law 7811 dated
April 12, 1994, as amended by Law 8345 dated May 13, 1998, and as may be
amended from time to time.

“Production” means every type of operations to produce Petroleum and operate
wells, and taking, saving, treating, handling, storing, transporting, metering, and
delivering of Petroleum, and any other type of operation required to obtain
primary and enhanced recovery of Petroleum, and transportation, storage and
any other work or activities necessary or ancillary to such operations. (The verb
“Produce” means conducting Production).

“Profit” has the meaning set forth in ARTICLE 10, Section 10.3(a).

“Project” means the rehabilitation and redevelopment of the Contract Area
through IOR/EOR Methods.

“e

‘Project Area” means:

(a) during the Evaluation Period, that portion of the Contract Area which is
designated from time to time as the Evaluation Area;

(b) during the Development and Production Period, that portion the Contract

Area which is designated from time to time as Development and
Production Area; and

10

Nao, ot Xe
1.2.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(c) if LICENSEE undertakes a New Evaluation Program, that portion of the
Contract Area which is designated from time to time as the New
Evaluation Area.

“Reservoir” means a porous and permeable stratum capable of producing
Petroleum and which must be considered, because of the character of the
substances it holds (similitude of physical properties, density, gas-oil ratio,
viscosity and a pressure relationship) as a unit in regard to its natural
exploitation.

“Six Month Period” means, respectively, the period of the first six consecutive
months of the Fiscal Year and the period of the last six consecutive months of
the Fiscal Year.

“Taxes and Duties” means all taxes, duties, tariffs, fees and other payments of
whatever nature payable to the Albanian Government (or to any of its agencies)
or to any of territorial or administrative sub-divisions of Republic of Albania (or
agencies).

“U.S. Dollars” or “USD” means the lawful currency of the United States of
America.

“Willful Default” means, with respect to a Person, an intentional and conscious
or reckless act or omission made by any director, supervisory or managerial
personnel of such Person, its agents or contractors, not justifiable by any special
circumstance, but shall not include any error of judgment or mistake made by
any director, supervisory or managerial personnel, agent or contractor of such
Person, as the case may be, in the exercise, in good faith, of any right conferred
upon such Person under this License Agreement.

Other Terms.

In this License Agreement, including its Recitals and Annexes and this
ARTICLE 1, unless the context otherwise requires:

(a) words denoting the singular number shall include the plural and vice-
versa;

(b) reference to a law is the same also regarding amendments, modifications
or the replacements made now and then and regarding any legal act
deriving from laws, regulation, rule, order or right delegated by law or
order in compliance with them;

1.3.

(©)

@

()

®

(g)

(h)

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

reference to an agreement or instrument shall be deemed to include
references to such agreement or instrument as amended, supplemented or
replaced from time to time;

reference to any Party is to a Party to this License Agreement its
successors and permitted assigns;

references to Recitals, Articles, Sections, Appendices and Annexes are
references to Recitals, Articles, or Sections of, or Appendices or Annexes
to this License Agreement, unless otherwise indicated;

“included”, “other than” and other similar phrases will not be interpreted
as definitions;

reference to numbered or lettered paragraph “above” or “below” is to the
paragraph so numbered or lettered immediately above or below such
reference; and

if not otherwise defined in this License Agreement, the words and
phrases adopted in the Petroleum Law will carry the same meaning in
this License Agreement.

Headings.

As used herein, the headings are used as a facility and are not part of, and will
be ignored in interpreting this License Agreement.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

21

ARTICLE 2
ANNEXES TO THE LICENSE AGREEMENT

Annexes

The Annexes A and B to this License Agreement are hereby made a part of this
License Agreement and they shall be considered as having equal force and
effect with the provisions of this License Agreement. However, in the event of
any conflict between the Annexes and the body of this License Agreement the
provision as described in the body of this License Agreement shall prevail.

Annex A: © CONTRACT AREA
Annex B: | EVALUATION PERIOD MINIMUM WORK PROGRAM

al at

(je

13
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 3
SCOPE OF THE LICENSE AGREEMENT

3.1. Application of Law and Stability of Terms.

(a) The provisions of this License Agreement shall have full legal effect in
accordance with ARTICLE 27.

(b) Subject to Section 3.1(c) below, to the extent that any provision of
Albanian Law conflicts or is inconsistent with a provision of this License
Agreement, the provision of the Albanian Law shall prevail.

(c) Notwithstanding Section 3.1(b) above, if, as a result thereof, any right or
benefit granted (or which is intended to be granted) to LICENSEE under
this License Agreement is infringed in some way, a greater obligation or
responsibility shall be imposed onto LICENSEE or, in whatever other
way the economic benefits accruing to LICENSEE from this License
Agreement are negatively influenced by Section 3.1(b), and such an event
is not provided for herein, the Parties will immediately amend this
License Agreement, or the Ministry and AKBN will immediately
undertake other necessary actions to eliminate the negative economic
effect on the LICENSEE.

3.2. Grant of Rights.
Pursuant to and in accordance with the terms and conditions of the Petroleum
Law and this License Agreement the Ministry authorizes and grants the
LICENSEE the exclusive right:

(a) to conduct Petroleum Operations in the Contract Area;

(b) to treat, store and transport the Petroleum extracted from the Contract
Area;

(c) to construct and install all facilities and equipment (including storage,
treatment, pipelines and other means of transportation) required for the
Petroleum Operations; and

(d) to use for its own account, sell, exchange, export, realize or possess the

Petroleum extracted from the Contract Area, and take Profit from and
title to such extracted Petroleum.

14

0
Nav yaa ea
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

3.3.

Notwithstanding Section 3.2(a), (b), (c), and (d), any other contractor may
conduct petroleum operations for development and production of Petroleum
outside of the Contract Area in accordance with any agreement reached between
a contractor and AKBN. Ministry, AKBN and the contractor shall ensure
LICENSEE that those petroleum operations will not interfere and unreasonably
prevent the normal development of Petroleum Operations of the LICENSEE in
the Contract Area, nor shall LICENSEE unreasonably prevent or interfere with
the petroleum operations of such other contractor.

The Primary Obligations of the LICENSEE.
(a) | The LICENSEE shall:

(i) secure all financial resources and pay one hundred percent (100%)
of all costs and expenses associated with the Petroleum Operations
in respect to the Contract Area subject to the Cost Recovery
Petroleum provisions of this License, and

(ii) secure all technical resources and employ advanced scientific
methods, procedures, technologies and equipment generally
accepted in the international petroleum industry necessary to carry
out Petroleum Operations in compliance with this License
Agreement at its sole risk and cost, and

(iii) indemnify the Albanian Government, the Ministry and AKBN, and
their employees, officials, officers, directors and respective agents,
for all claims by third parties for personal damage or property
damage resulting from the performance of the Petroleum
Operations, including without limitation, reasonable attorneys fees
and costs of defense unless such third party claims are as a direct
or indirect result of any fault or breach of legal duty by the
Albanian Government, the Ministry or the AKBN. In the event of
such claims the LICENSEE shall be notified within thirty (30)
days.

(b) LICENSEE may perform the Petroleum Operations itself or by
employing sub-contractors. LICENSEE shall not be relieved of any
obligation under this License Agreement and Albanian Law by reason of
employing sub-contractors.

(c) If LICENSEE is comprised of more than one party, each such party shall
be jointly and severally liable and responsible for LICENSEE’s
obligations under this License Agreement including without limitation
LICENSEE's indemnification obligations unless specifically provided
otherwise in this License Agreement.

15

Nao ave? x
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

3.4.

(d) Unless otherwise stated herein or otherwise agreed, LICENSEE shall
receive no compensation for its services, nor any reimbursement of its
expenditures under this License Agreement, except for the share of
Petroleum from the Contract Area to which it may be entitled under
ARTICLE 12.

(e) This License Agreement does not award LICENSEE ownership rights to
the Petroleum in situ in the Contract Area. However, LICENSEE shall
have the right to receive in kind, dispose of and freely export its share of
Petroleum from the Contract Area in accordance with the provisions of
this License Agreement. Title to LICENSEE's portion of Petroleum
hereunder shall pass to LICENSEE at the relevant Delivery Point.

Entitlements of LICENSEE.

As of the Effective Date, and during the term of this License Agreement,
LICENSEE will be entitled to use:

(a) exclusively, free of charge, all the existing facilities and equipment in the
Contract Area for the performance of the Petroleum Operations for:

(63) the implementation of the Evaluation Operations and the
Development and Production Operations;

(ii) application of IOR/EOR Methods in the whole Contract Area and
in accordance with the conditions and terms of this License
Agreement; and

(iii) Production of Petroleum in the Contract Area;

(b) free of charge and for the performance of the Petroleum Operations, all
other assets, equipment, means and infrastructure (including roads,
electricity power lines and water, oil and gas pipelines) existing on the
Effective Date of this License Agreement in the Contract Area or
elsewhere as described in ARTICLE 12 of the Petroleum Agreement, on
an "as is" basis and available for delivery, but (unless otherwise agreed
with the supplier) subject to payment, as applicable, on a non-
discriminatory basis, at reasonable cost for electricity, water, oil and gas
used;

(c) under commercially reasonable terms and conditions, the pipelines that
transport the Petroleum produced in the Contract Area to the ports and
refineries in Albania; and

Anon
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

3.5.

3.6.

(@

all technical data available to AKBN pertaining to the Contract Area
provided that LICENSEE shall reimburse AKBN for all reasonable cost
incurred for the preparation of such data transfer and the cost of copying
such data.

Use of Entitlements.

(a)

(b)

(©)

The Ministry and AKBN shall ensure that there is no change in the
intended use or operation of any of the equipment, means and
infrastructure (including pipelines) referred to in Section 3.4, without
prior approval of the LICENSEE which approval not to be unreasonably
withheld.

The Ministry and AKBN shall ensure that LICENSEE has use of the
railways, roads, highways, water, land surface, timber, electricity,
sanitary structures and other infrastructures in Albania property of the
Albanian state, at commercially reasonable rates and on a non-
discriminatory basis, so as to be able:

(i) to perform the Petroleum Operations in compliance with this
License Agreement; and

Gi) to produce, transport, export and sell Petroleum in or from Albania
as provided in this License Agreement and the Law No.7746 dated
28.07.1993 “Petroleum Law (Exploration and Production)”.

The Ministry and AKBN shall ensure that the LICENSEE is granted, in
accordance with ARTICLES 7 and 10 of the Petroleum Law, all the
rights, permits, licenses, approvals and other authorizations that it may
reasonably require in order to perform the Petroleum Operations in
conformity with this License Agreement, and that any compensation
which LICENSEE may be required to pay, pursuant to ARTICLE 10(2)
of the Petroleum Law, shall be reasonable and non-discriminatory.

AKBN Authority.

On the basis of the Decision of the Council of Ministers, No. 547 dated August
9" 2006, following the Effective Date, AKBN will, on behalf of the Ministry,
provide approval or issue the necessary authorizations for the performance of
the Petroleum Operations in the Contract Area.

Licanse Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 4
TERM

Unless sooner terminated in accordance with the terms hereof, this License
Agreement shall remain in effect during the the Evaluation Period and any
extension hereof (Section 7.3) and any Development and Production Period if
entered pursuant to Section 7.4 and ARTICLE 8.

Pursuant to ARTICLE 5(3)(a)(ii) of the Petroleum Law, at the end of any
Development and Production Period the Parties may agree to further five (5)
year extensions in accordance with the procedures set forth in ARTICLE 8,
Section 8.3(c) hereof.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

5.1.

ARTICLE 5
RELINQUISHMENT

Relinquishment.

(a)

(b)

(©)

@

LICENSEE may relinquish its rights under this License Agreement to
conduct Petroleum Operations in all or any part of the Contract Area by
providing AKBN with written notice thirty (30) days in advance of such
relinquishment. Once LICENSEE has notified AKBN of its decision,
LICENSEE shall relinquish all its rights and obligations with regard to
this License Agreement and the Petroleum Agreement.

In case LICENSEE intends to relinquish any part of the Contract Area
the LICENSEE shall provide AKBN with written note describing the
portions of the Contract Area to be relinquished at least thirty (30) days
in advance and shall ensure that each individual portion of the Contract
Area relinquished shall, so far as reasonably possible, be of sufficient
size and shape to enable further petroleum operations to be conducted
thereon.

Upon the date on which any relinquishment is due or is to take effect or
upon the termination of this License Agreement the LICENSEE shall
have no further rights or obligations in regard to the relinquished area(s).

No relinquishment made in accordance with this License Agreement and
this ARTICLE 5 shall relieve LICENSEE from its unfulfilled minimum
commitments or any other unfulfilled obligation accrued prior to such
relinquishment written notice.

lias _

ip

19
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

6.1.

ARTICLE 6

PETROLEUM AGREEMENT AND OPERATOR

Petroleum Agreement.

In compliance with the Petroleum Law, the Albpetrol Agreement, and this
License Agreement, LICENSEE is authorized to conduct Petroleum Operations
for the Project in the Contract Area only on the basis of a Petroleum Agreement,
which:

(a)

(b)

©)

shall be in full accordance with this License Agreement and, in
accordance with ARTICLE 13(2) of the Petroleum Law, will enter into
full force and effect only upon and following the Effective Date;

shall incorporate the exclusive rights to the Contract Area granted in
accordance with this License Agreement;

notwithstanding the definitions set forth within the Petroleum Law, will
contain and/or define, but not be limited to, the following matters:

@)

Gi)

(iii)

(iv)

()

the obligations and schedules of the Evaluation Period as well as
of other phases of the performance of the Petroleum Operations,
which shall be in conformity with the schedules and obligations of
this License Agreement;

contents of the procedure of selection and determination of the
Operator by the parties to such agreement and the Operator's
primary rights and duties, provided that replacement of Operator,
if necessary, will be conducted in conformity with ARTICLE 6,
Section 6.2(b) herein;

the Accounting Procedure, which will be subject to ARTICLE 15,
Section 15.5 of this License Agreement and Annex B of the
Petroleum Agreement;

the relations among parties to the Petroleum Agreement,
procedures for making and implementing decisions, contributions,
individual and collective liabilities, duties and rights, form and
share of Profit, obligations, and similar matters; and

the organization and performance of the Petroleum Operations.

ou a
te 20
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

6.2. Project Area

In the event LICENSEE is comprised of more than one party, such parties may
provide in the Petroleum Agreement for an area (the "Project Area") within the
Contract Area where Operator will be solely responsible for conducting
Petroleum Operations described herein, separately from Petroleum Operations
conducted in the balance of the Contract Area. The Petroleum Agreement may
provide for the allocation between or among the parties comprising LICENSEE
of the rights, obligations, liabilities and indemnities relating to the Project Area
separately from the balance of the Contract Area. In the event of such
allocation, and notwithstanding anything to the contrary in this License
Agreement:

(a) each of such parties comprising LICENSEE will be separately
responsible for activities in the Project Area and the balance of the
Contract Area to the extent set forth in the Petroleum Agreement; and

(b) Operator shall be liable and responsible only for Petroleum Operations
conducted in the Project Area and not elsewhere (including without
limitation: obligations pertaining to Abandonment; paying costs and
expenses of Petroleum Operations; indemnities; the preparation of the
Development Plan and Annual Programs and Budgets for the Project
Area; the calculation and payment of Petroleum Profit Tax; compliance
with operational and environmental standards; the preparation of baseline
studies; the preparation of books, records and accounts of Petroleum
Costs, Cost Recovery Petroleum and revenues; force majeure and
termination for force majeure; and breach and termination provisions).

6.3 Operator.

(a) “Operator” is defined as the LICENSEE or, subject to ARTICLE 5(2) of
the Petroleum Law and Section 6.3(b) of this License Agreement, as such
other Person duly appointed by the LICENSEE for executing and
implementing the Petroleum Operations in the name of, for the account
of, and under the responsibility of LICENSEE.

(b) Any eventual Operator nomination and/or replacement can be made as
follows:

(i) __ by way of prior notification of AKBN, if the proposed Operator is
a LICENSEE or an Affiliate of a LICENSEE, and

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

6.4.

(ii) with the prior approval of AKBN, which approval will not be
unreasonably withheld, if the proposed Operator is not a
LICENSEE or an Affiliate of a LICENSEE.

(c) Subject to Section 6.3(a) and (b), LICENSEE shall inform AKBN of the
identity of Operator’s Director General and deputies, all of whom shall
be technically and administratively competent.

(d) LICENSEE shall not be relieved of any intentional and conscious or
reckless act or omission made by any director, technical, supervisory or
managerial personnel of the Operator, its agents or contractors, not
justifiable by any special circumstance.

Prevailing Document.
Once approved by the Council of Ministers, the Petroleum Agreement, together
with its appendices and exhibits in each of the languages in which it is written

and is valid, shall be provided to AKBN. The provisions of this License
Agreement will prevail in case of a conflict or disagreement with the Petroleum

Agreement provisions.
wus ao
&

22
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

TA.

7.2.

ARTICLE 7
ANNUAL PROGRAMS AND BUDGETS

Commencement of Petroleum Operations. Advisory Committee.

(a)

(b)

(9)

The Petroleum Operations under this License Agreement will start on the
Effective Date; however, LICENSEE will start the Evaluation
Operations in the Contract Area not later than sixty (60) days from the
Effective Date.

For the purpose of the proper implementation of both this License
Agreement and the Petroleum Agreement, the LICENSEE shall establish
an Advisory Committee which, among others, shall have the rights and
duties as set forth in the Petroleum Agreement.

The Advisory Committee shall meet at least twice each Fiscal Year and
whenever required by each of the Parties composing the LICENSEE.
Operator shall give at least fifteen (15) days prior written notice to
AKBN of each Advisory Committee meeting, which notice shall include
the proposed agenda and supporting materials as distributed to the
Advisory Committee. At its own cost and decision, but however giving
LICENSEE ten (10) days prior written notice, AKBN may attend, but
shall not be entitled to vote, at the Advisory Committee meetings.

Annual Program and Budget.

(a)

(b)

No later than sixty (60) days after the Effective Date of this License
Agreement and, thereafter, no later than sixty (60) days before the
beginning of every Fiscal Year, or according to such other schedules as
may be agreed upon by AKBN and LICENSEE, LICENSEE will prepare
and submit to AKBN a proposed Annual Program and Budget providing
the Petroleum Operations to be carried out during the succeeding Fiscal
Year. Unless otherwise provided herein LICENSEE shall only conduct
Petroleum Operations in accordance with the approved Annual Programs
and Budgets pursuant to this License Agreement. Annual Programs and
related Budgets shall be prepared in accordance with good international
oilfield practice.

A proposed Annual Program shall contain, but will not be limited to:

(i) the Petroleum Operations and the related Budget LICENSEE aims
to carry out according to the phase in which LICENSEE happens
to be in that Fiscal Year, such as the conduct of Evaluation or
Development and Production Operations;

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

©)

(ii) an appraisal of the investments and activities for the subsequent
fiscal years and for the entire period of performance of the
Petroleum Operations in the Contract Area;

(iii) in the event LICENSEE has concluded the Evaluation Period and
has entered or is conducting the Development and Production
Period, the proposed Annual Program shall be in compliance with
the Development Plan, and shall also include:

- an estimate of the capital and operating costs and activities
for the subsequent Fiscal Year that LICENSEE proposes to
perform in the Contract Area;

- details and the extent of the Development Area relating to
the said Annual Program and Budget

- a description of IOR/EOR Methods selected to be applied
throughout the Contract Area and/or other procedures to be
undertaken;

- an appraisal of the Available Petroleum forecasted
production profile for the relevant Fiscal Year, broken
down by Calendar Quarters;

- the average daily production planned to be achieved for
each quarter during the said Fiscal Year;

- any other data that AKBN may reasonably require from
time to time;

- a statement of environmental and safety principles to be
employed in the Petroleum Operations including plans for
environmental impact assessments as part of an
environmental management plan; and

- Details of any Crude Oil sales contracts relating to
Production from the Development and Production Area

In accordance with Sections 7.2(a) and 7.2(b), LICENSEE will submit
to AKBN a proposal for an Annual Program within the schedules
designed for each year for the Petroleum Operations during the
Evaluation Period and the Development and Production Period and
AKBN will inform LICENSEE of any amendment to be made to such
proposal and the reasons for it within thirty (30) days of its receipt.
Proposed amendments may only be made to the extent that the Annual
Program does not comply with the Evaluation Program or the
Development Plan as the case may be. If there is a disagreement about
the proposed amendments, then the dispute shall be submitted for
determination to an Expert which would be appointed according to the
proceeding described in ARTICLE 25.4. The Expert shall dispose of
sixty (60) days as of his nomination to come to a decision. Prior to the

We,
,

2

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

@)

resolution of any such dispute, Operator may continue with existing
operations as previously approved.

If AKBN does not inform LICENSEE of any amendment within thirty
(30) days, such proposal shall be deemed to be approved. LICENSEE
shall take into consideration the amendments, if any, suggested by AKBN
and will reflect those amendments it deems necessary. Thereafter,
LICENSEE will once again forward its proposal to AKBN for approval,
which approval shall not be unreasonably withheld. If AKBN does not
inform LICENSEE of any additional amendments within fifteen (15) days
following such resubmission, such revised proposal shall be deemed to be
approved.

The Parties are aware that the details of an approved Annual Program
may require modifications in light of the circumstances and nothing
herein will limit LICENSEE's right to make such modifications (with the
prior approval of AKBN, which shall not be unreasonably withheld or
delayed) it deems necessary with the condition that such modifications
should not change the general objective of the approved Annual Program
and Budget, but also providing that nothing herein may limit the right of
the LICENSEE to take actions it deems necessary in the event of
emergencies to protect the safety and welfare of individuals and the
economic viability of the Project. If: (i) Annual Program modifications
have been approved by AKBN; or (ii) there are differences between
budgeted and actual revenues, costs and expenses in implementing the
Annual Program approved by the AKBN, then AKBN approval is not
required for any consequential modifications to the Budget.

7.3. Evaluation Period.

(a)

(b)

Pursuant to ARTICLE 6, Sections 6.1(c)(i) and this ARTICLE 7, Section
7.1, 7.2 and 7.3(b), LICENSEE will conduct the Evaluation Operations
within or in respect with the Contract Area in compliance with the
generally accepted practices of the international petroleum industry.

The Evaluation Period commences on the Effective Date and shall last
for a period of up to twenty-four (24) months. However, upon written
request of the LICENSEE that a six-month extension is required to
complete the evaluation of results or activities conducted in the Contract
Area, AKBN may approve, which approval will not be unreasonably
withheld or delayed, that the Evaluation Period be extended for an
additional six-month period. Such a written request must be delivered to
AKBN at least forty five (45) days prior to the Evaluation Period
expiration.

7.4.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(c) During the Evaluation Period the LICENSEE shall carry out the
Evaluation Program as described and detailed in the Annex B, providing
however that if, at the expiration of twenty four months following the
Effective Date or upon termination of this License Agreement, whichever
first occurs, LICENSEE has failed to carry out in accordance with this
License Agreement, in whole or in part, the minimum capital expenditure
stated in Annex B then LICENSEE shall pay to AKBN and amount equal
to the non fulfilled part of the minimum capital expenditure defined in
the Petroleum Agreement according to the Minimum Work Program
stated in Annex B.

(d) _ If LICENSEE cancels and surrenders this License Agreement during a
Fiscal Year of the Development and Production Period to which an
approved Annual Program and Budget applies, LICENSEE shall pay to
AKBN the amount of any unexpended capital expenditures contemplated
under the Annual Program and Budget for that Fiscal Year.

(e) Payments under the ARTICLE 7.3(c) shall only be due in respect of any
unfulfilled commitment related to the Evaluation Program. Payments
under the ARTICLE 7.3(d) shall only be due in respect of any
unexpended capital expenditures contemplated under the Annual
Program and Budget. In the event of delay in the payment of the
indemnity to be paid to AKBN in application of ARTICLE 7.3(c) or
ARTICLE 7.3(d), the amount owing in this respect will bear interest
calculated from the final date on which the indemnities should have been
paid, and up to the time on which the payment is done by the LICENSEE,
at the annual discount rate of the London Inter Bank Offered Rate
(LIBOR) plus one percent.

Petroleum Operations Following Evaluation Period.

Within sixty (60) days following the completion of the Evaluation Period or any
extension thereof, the LICENSEE shall either:

(a) inform AKBN that the Evaluation Operations were successful and
provide AKBN with a proposed Development Plan, which may also be an
amendment to an existing Development Plan (which shall include therein
the lands within the Contract Area pertinent to such Development Plan,
the proposed Measurement Point as well as the proposed Delivery Point,
the respective Production costs, the Petroleum production levels and
other data as may be requested by AKBN in compliance with the
generally accepted practices of the international petroleum industry) in
connection with IOR/EOR Methods selected for the development of the
Contract Area and meeting the requirements of ARTICLE 8, Section 8.1.
During the period following the completion of the Evaluation Program
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(b)

©)

@

and prior to the approval of a Development Plan, LICENSEE may
continue the Petroleum Operations which were being conducted during
the Evaluation Program, and this License Agreement shall continue to be
in effect as though the Evaluation Period had been extended; or

inform AKBN that the Evaluation Operations were not successful, but,
nevertheless, LICENSEE wishes to continue the evaluate the Contract
Area using new ideas, as may be stipulated in the Petroleum Agreement,
or LICENSEE may ask AKBN for another extension, in addition to that
set forth in Section 7.3(b), which in any case will not be longer than six
(6) months. At the end of such extension LICENSEE may proceed in
accordance with Section 7.4(a) or 7.4(d); or

inform AKBN that the Evaluation Operations, concluded in conformity
with the terms and conditions of this License Agreement, did not yield
commercial and profitable results for a full scale implementation of
IOR/EOR Methods throughout the Contract Area and LICENSEE is of
the opinion that a change of fiscal system can make the Project
commercially viable, in which case LICENSEE and AKBN (once the
latter is convinced of such a conclusion), shall endeavor to make the
Project commercially viable on the basis of Decree No. 782, dated 22
February 1994, ARTICLE 1(3), provided that, in the event a decision by
the Council of Ministers pursuant to such provision (and acceptable to
LICENSEE) is not issued within six (6) months following completion of
the Evaluation Period, LICENSEE shall have the right to relinquish the
Contract Area at any time thereafter, subject to ARTICLE 5 and upon
seven (7) days notice to AKBN, or

Subject to the requirements of ARTICLE 5, relinquish the Contract Area.
If LICENSEE so relinquishes the Contract Area, all wells, operations and
assets (moveable and immoveable) will be retumed to AKBN and
LICENSEE shall be released from all liabilities associated with this
Agreement, except for unfulfilled obligations accrued prior to the
relinquishment.

27
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

8.1.

ARTICLE 8

PETROLEUM OPERATIONS AFTER APPROVAL OF THE

DEVELOPMENT PLAN

Development Plan.

(a)

(b)

Subject to ARTICLE 7, Section 7.4(a), LICENSEE will be entitled to
undertake the Development of the Contract Area and extract Petroleum
from a Reservoir pursuant to the Development Plan with the objective of
achieving extraction of Petroleum at Maximum Efficient Recovery. The
Development Plan shall be prepared on the basis of sound engineering
and economic principles in accordance with generally accepted
international petroleum industry practice.

The Development Plan shall contain but not limited to:

(vi)

details and the area extent of the proposed Development and
Production Area;

proposals relating to the spacing, drilling and completion of wells,
the production and storage installations, and transportation and
delivery facilities required for the production, storage and
transportation of Petroleum;

proposals relating to necessary infrastructure investments;

a production forecast and an estimate of the investment and
expenses involved;

an estimate of the time required to complete each phase of the
Development Plan;

the proposed Delivery Point and Measurement Point.

AKBN may, within sixty (60) days following receipt of the
proposed Development Plan submitted by LICENSEE pursuant to
ARTICLE 7, Section 7.4, request LICENSEE of any amendment it
deems necessary to the Development Plan and the reasons
therefore. If AKBN fails to inform LICENSEE of any amendment
within such forty-five (45) days, the proposed Development Plan
shall be deemed to be approved. The LICENSEE shall consider
the amendments (if any) suggested by AKBN and incorporate

those amendments it deems necessary.
jes xX
a
8

qe
8.2.

8.3.

(©)

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(ii)

(ii)

In the event AKBN requests any amendment to the proposed
Development Plan then LICENSEE and AKBN shall meet within
fifteen (15) days of receipt by LICENSEE of AKBN’s written
notifications as to these requested changes to try in good faith to
reach an agreement on the Development Plan. Revision to the
Development Plan, if agreed, within a further period of sixty (60)
days, should be incorporated in a revised plan which shall then be
deemed approved by AKBN.

If no agreement is reached, pursuant to ARTICLE 25, Section 25.4,
the dispute shall be submitted for determination to an Expert
which would be appointed according to the proceeding described
in ARTICLE 25.4. The Expert shall dispose of sixty (60) days as
of his nomination to come to a decision.

If LICENSEE desires to materially amend the Development Plan as
approved by AKBN, it will provide AKBN with the proposed
amendments pursuant to the procedures set forth in Section 8.1(b).

Performance of Petroleum Operations.

During the Development and Production Period the Petroleum Operations will
be performed according to the Annual Programs in conformity with the
Development Plan as set forth in ARTICLE 7, Section 7.2(a).

The Development and Production Period.

(a)

(b)

Subject to ARTICLE 4, Section 4.1 and Sections 8.3(b) and 8.3(c), the
Development and Production Period will commence upon approval by
AKBN of the Development Plan and will end on the 25" anniversary of
the Effective Date.

@

(ii)

ii)

Subject to ARTICLE 5, by providing notification ninety (90) days
in advance, LICENSEE may relinquish all or part of the Contract
Area.

Following termination of the Development and Production Period
or relinquishing a part of the Contract Area, such portion of the
Contract Area will cease to exist as part of the Contract Area.

LICENSEE will not be bound to continue Petroleum Operations
with respect to any such portion of the Contract Area which has
ceased to exist as part of the Contract Area.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

©)

So long as LICENSEE has not breached any material clause of this
License Agreement, upon the request of LICENSEE and approval of
AKBN (which approval will not be unreasonably withheld or delayed)
the Development and Production Period will be extended for successive
periods of five (5) years each, for as long as any portion of the Contract
Area continues to produce Petroleum in commercial quantities. Every
request for extension should be made to AKBN in writing no later than
one hundred and eighty (180) days prior to the termination of the
Development and Production Period (as it may have previously been
extended). Failure of AKBN to respond to any such request for extension
within sixty (60) days following the date of receipt of such request shall
be deemed to be approval of the requested extension.

8.4 New Evaluation Area(s)

(a)

)

During the implementation of the Development Plan, but no later than
five (5) years from the date of the Development Plan approval,
LICENSEE may further propose and design new evaluation areas within
the Contract Area but outside of any existing Development and
Production Area for a new Evaluation Period. Upon AKBN approval,
which approval will not be unreasonably withheld or delayed, such new
Evaluation Period will have an initial term of twelve (12) months from
commencement, and shall involve a relevant evaluation program (the
"New Evaluation Program") involving a minimum work program and
capital expenditure commitments and an Evaluation area (the "New
Evaluation Area") at LICENSEE's assessment. The New Evaluation
Program shall be appended to Annex B and the New Evaluation Area
shall be appended to Annex A. The New Evaluation Area may include
the lands within the Contract Area where the new Evaluation and
subsequent development and production activities may occur. After
completion of each new Evaluation Period, an addendum of the
Development Plan must be submitted or the New Evaluation Area
relinquished.

During the new Evaluation Period the LICENSEE shall carry out the
minimum work program and capital expenditure commitments as
described and detailed in the New Evaluation Program and appended to
Annex B, providing however that if, at the expiration of the new
Evaluation Period, or any extension thereof, or upon termination of this
License Agreement, whichever first occurs, LICENSEE has failed to
carry out in accordance with this License Agreement, in whole or in part,
the minimum work program and capital expenditure commitments as
appended to Annex B, then LICENSEE shall pay to AKBN and amount
equal to the non fulfilled part of the minimum capital expenditure
commitment as appended to Annex B.

Quek.

30
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

9.1.

9.2.

ARTICLE 9
LICENSEE'S RIGHTS AND OBLIGATIONS

Conduct of Operations.

LICENSEE shall conduct Petroleum Operations diligently and in accordance
with generally accepted practices of the international petroleum industry.
LICENSEE shall ensure that all equipment and facilities used by LICENSEE
comply with generally accepted engineering rules and standards, are of proper
and accepted construction, and are maintained in proper working order.

LICENSEE shall take all reasonable measures within its control according to
generally accepted standards in the international petroleum industry to prevent
the loss or waste of Petroleum above or under the ground during the
performance of Petroleum Operations.

During the conduct of the Petroleum Operations, LICENSEE will undertake, in
particular, all reasonable measures in conformity with such standards in order to
prevent:

(a) loss or waste of Petroleum;

(b) | damage to Petroleum and water-bearing formations close to or adjacent
to the Contract Area; and

(c)  non-intentional introduction of water into Petroleum Reservoirs.

Environment and Safety.

(a) | LICENSEE shall conduct Petroleum Operations in a safe and proper
manner in accordance with Albanian Law and generally accepted
international petroleum industry practice.

(b) In the event of an accident or other emergency, LICENSEE shall take all
immediate steps to bring the emergency situation under control and
protect against loss of life and loss of or damage to property and prevent
harm to natural resources and the general environment.

(c) In the event AKBN reasonably determines that any works or installations
erected by LICENSEE or any Petroleum Operations conducted by
LICENSEE endanger or may endanger persons or third party property or
cause pollution or harm the environment to an unacceptable degree,
AKBN may require LICENSEE to take remedial measures within a
reasonable period and to repair any damage to the environment.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

@

()

(f)

In the event AKBN deems it necessary, it may also require LICENSEE to
discontinue Petroleum Operations in whole or in part until LICENSEE
has taken such remedial measures or has repaired any damage.

In the event that LICENSEE fails to take the remedial measures required
by AKBN within the time period established therefore, AKBN may carry
out such remedial measures for LICENSEE’s account.

LICENSEE shall as soon as reasonably possible after the Effective Date
submit for the approval from the Environmental Authority a report on the
environmental baseline status of the Project Area as at the Effective
Date. With each expansion of the Project Area, LICENSEE shall submit
for the approval from the Environmental Authority a report on the
environmental baseline status of the expanded portion of the Project Area
as at the relevant date. LICENSEE shall not then be liable for any
environmental damages incurred prior to the effective date of the
approved environmental baseline study, and AKBN shall indemnify and
hold harmless LICENSEE from any third-party claims with respect
thereto.

9.3. Abandonment.

(a)

(b)

At the election of AKBN, any portion or all of the equipment and
immovable (including the wells) in the Contract Area, which are
possessed by the LICENSEE and are exclusively used to conduct the
Petroleum Operations, will become the property of AKBN on the
termination or relinquishment of the Petroleum Operations with respect
to the Contract Area or cancellation of this License Agreement in
accordance with ARTICLE 24, Section 24.1. The Ministry and AKBN
will be held responsible for all obligations arising following the date of
their receipt of such property and will protect, indemnify and hold the
LICENSEE harmless against costs and claims based on such obligations.

Subject to ARTICLE 5, and notwithstanding Section 9.3(a), all
equipment and facilities (including wells) used exclusively in the
Petroleum Operations will be Abandoned, upon AKBN instruction and
approval, in conformity with the generally accepted practices of the
international petroleum industry. However, nothing contained in this
License Agreement will oblige the LICENSEE to Abandon the unused
equipment or facilities in the Petroleum Operations, and AKBN and the
Ministry will protect, indemnify and hold the LICENSEE harmless
against costs and claims based on such obligations.

i)
get

License Agreement for the Development and Production of Petroteum in the Kucova Oilfield

(©)

@

()

The Abandonment Costs will be included in the Petroleum Costs. In
order to enable the LICENSEE to recover the Abandonment Costs, five
years prior to the date set by the LICENSEE to Abandon all the
Petroleum Operations in the Contract Area (or at such earlier times as
may be reasonable to obtain such a recovery), the Abandonment Costs
estimated by the LICENSEE and the time of their recovery in compliance
with the following paragraph of this Section 9.3(c) shall be included in an
Abandonment Plan and shall be submitted to AKBN for approval. AKBN
will immediately consider the estimation of the LICENSEE and will not
unreasonably delay or withhold its approval. If, after ninety (90) days of
receipt of the LICENSEE's estimate, AKBN has failed to forward
comments to the LICENSEE in writing, the estimated Abandonment
Costs proposed by the LICENSEE will be deemed to have been approved
by AKBN.

Upon approval of the estimate by AKBN, the estimated Abandonment
Costs will be included in Petroleum Costs and recovered in accordance
with ARTICLE 10 and at the time provided in the estimate. However,
amounts equal to the estimated Abandonment Costs will be deposited in
an interest bearing escrow account in a mutually accepted international
financial institution in London, England, or in such other location as
AKBN and LICENSEE may agree. Once the Abandonment Costs are
covered, LICENSEE will withdraw its Abandonment Costs from the
escrow account. Upon the termination of the Abandonment, any surplus
funds in the escrow account after payment of the Abandonment Costs
shall be released to LICENSEE and taxed under ARTICLE 14.

In the event LICENSEE is comprised of more than one party, such
parties may provide in the Petroleum Agreement for an allocation
between or among them, by way of indemnity or otherwise, of
LICENSEE’s responsibility or liability for Abandonment Costs or claims
and losses related to abandonment activities, including without limitation
with respect to rehabilitation of the land in the immediate vicinity of an
abandoned well. In the event of such allocation, each of such parties will
be individually and jointly responsible for such obligations of
LICENSEE only to the extent set forth in the Petroleum Agreement.

Notwithstanding Section 9.3(c), in any other unpredictable case of
voluntary or obligatory relinquishment or cancellation in accordance with
ARTICLE 5 or ARTICLE 24 of this License Agreement and if there is
not any or enough such funds as predicted under Section 9.3(c)
LICENSEE shall afford all the necessary expenditures from its own
sources and be held responsible in order to abandon Petroleum
Operations in accordance with Sections 9.3(a) and (b).
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 10
ALLOCATION OF AVAILABLE PETROLEUM

10.1. Available Petroleum.

10.2.

All Petroleum produced and saved, after deducting Deemed Production, and not
used in Petroleum Operations or flared or injected (“Available Petroleum”) will
be delivered by LICENSEE at the Delivery Point.

LICENSEE shall have the right to use free of charge Petroleum produced from
the Contract Area to the extent it considers necessary for Petroleum Operations
under this License Agreement.

Subject to Section 10.3(6)(i), all Available Petroleum may be taken by
LICENSEE, and the title shall pass to LICENSEE and allocated as set forth in
the Petroleum Agreement, at the Delivery Point.

Cost Recovery. Non recoverable Costs

(a)

(b)

©)

@

LICENSEE shall recover all Petroleum Costs under this License
Agreement out of one hundred (100) per cent of the Available Petroleum
after deducting the Albpetrol Share (hereinafter referred to as “Cost
Recovery Petroleum”).

To the extent that, in a Fiscal Year, costs and expenses recoverable
exceed the value of the Cost Recovery Petroleum for such Fiscal Year,
the excess shall be carried forward for recovery in the succeeding Fiscal
Year or Fiscal Years until fully recovered, but will in no case be carried
forward after the termination of this License Agreement.

Costs and expenditures which are incurred as a result of Willful Default
of LICENSEE or Operator shall not be considered as Petroleum Costs
and shall not be recoverable pursuant to this Section 10.2.

The following costs and expenses shall not be recoverable under this
License Agreement:

- cost incurred prior to the Effective Date and related to the performance
of the minimum work commitment, unless approved by AKBN; and

- costs incurred beyond the Delivery Point; and

- donations and contributions, unless approved by AKBN; and

- fines or penalties duly levied by an agency of the government of
Albania and paid by LICENSEE.

- interest expenses,

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

10.3. Profit.

(a) The difference, if any, in any Fiscal Year between (i) the Available
Petroleum after deducting the Albpetrol Share, and (ii) the Cost Recovery
Petroleum taken by LICENSEE pursuant to Section 10.2(a), shall be the
“Profit” and LICENSEE shall be liable to taxation as mentioned in
ARTICLE 14, Section 14.1.

(b) @ The portion of Available Petroleum allocated to the Petroleum
Profit Tax in conformity with ARTICLE 14 shall be delivered to
AKBN by LICENSEE at the Delivery Point. However, AKBN
may require to LICENSEE, by written notice at least ninety (90)
days prior to the commencement of each Fiscal Year or at any
other time in accordance with ARTICLE 14, Section 14.2(b), the
portion of the Petroleum Profit Tax to be paid in cash during such
year. In such a case the balance of the entitlements not delivered in
kind to AKBN shall be paid in cash by LICENSEE at the value as
per Section 10.5.

(ii) All costs, risk and obligations incurred in respect of the portion of
Available Petroleum allocated to the Petroleum Profit Tax and
delivered to AKBN will pass to AKBN at the Delivery Point and
AKBN and the Ministry will protect, indemnify and hold
LICENSEE harmless against all such costs, risk and obligation.
Prior to such delivery, all costs, risk and obligations regarding
such portion of the Available Petroleum will be borne by the
LICENSEE.

(iii) The portion of Available Petroleum to be allocated to the
Petroleum Profit Tax shall be estimated for each Calendar Quarter
and delivered in accordance with such estimates. Development
Plans established under this License Agreement, and the
LICENSEE’s proposals thereof, shall include detailed delivery
procedures appropriate to the circumstances, including the
consequences of AKBN’s failure to accept delivery.

10.4. Export.
Subject to Section 10.3(b)(i), LICENSEE may freely use, sell, export, realize or
otherwise dispose of all Available Petroleum and keep the income accrued there

from.

10.5. Valuation of Petroleum.

poet = =

fhe
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(a)

(b)

(©)

Petroleum from the Contract Area will be valued in USD at the weighted
average of the sale prices pursuant to Section 10.5(b) (where sales are
made to a third party) and/or base prices determined pursuant to Section
10.5(c) (for non-third party sales).

@

(ii)

ii)

The value of Petroleum for sales to third parties by a Party
constituting LICENSEE will be determined at the price realized
from F.O.B. point of sales by that Party for such Petroleum.

Sales to third parties referred to in Section 10.5(b)(i) will mean:

(aa) in respect of sales by a Party concerned other than
Albpetrol, sales to buyers who at the time of the sale are not
Affiliates of the Party concemed or persons with whom the
seller is not related in any manner which affects or is likely
to affect the price paid, and the price of sale converted into
money is the only consideration for the said sale;

(bb) regarding sales by Albpetrol, sales to buyers who at the
time of the sale are not Affiliates of Albpetrol or persons
with whom the seller is not related in any manner which
affects or is likely to affect the price paid, and the price of
sale converted into money is the only consideration for the
said sale.

The base price of Petroleum used or otherwise possessed, besides
sales to third parties, will be determined by AKBN and
LICENSEE. AKBN and LICENSEE shall mutually select, as soon
as possible, at least one reference Petroleum with similar gravity
and quality to the Petroleum produced under this License
Agreement, after taking account of quality and freight differences.
Every petroleum chosen as a petroleum reference, shall be one that
is sold in considerable amounts in arm’s length transactions, if
suitable and capable of delivery into markets into which Petroleum
produced under this License Agreement is also suitable and
capable of delivery and has a spot assessment published weekly in
Platt’s Oilgram Price Report.

The base price for each sale of Petroleum from the Contract Area
shall be determined as the arithmetic average of the market
estimation published in Platt’s Oilgram Price Report for each
petroleum reference for the week prior to and for the week after
the date on the voucher of quantity of Petroleum sold, plus or
minus the respective quality and freight differentials between the

Qh ;

36
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(ii)

reference Petroleum and Petroleum produced under this License
Agreement.

In the event AKBN and LICENSEE are unable to establish a base
price in accordance with the procedures of Sections 10.5(c)(i) and
10.5(c)(ii), the base price shall be an average of all of the weekly
Spot F.O.B. prices for OPEC crude oil contained in the Feeder
Crude Table published on page 9 of Platt’s Oilgram Price Report
every Monday. If Platt’s Oilgram Price Report is not published in
a week when market estimation is required, then market estimation
of the next succeeding issue will be applied.

37
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

11.1.

11.2.

ARTICLE 11
ASSOCIATED GAS

Reinjection and Use of Associated Gas.

LICENSEE may freely reinject Associated Gas into the subsurface structure of
the Contract Area or use it for other Petroleum Operations under this License
Agreement.

Flaring.

The LICENSEE may flare the Associated Gas which is not required for use in
Petroleum Operations under Section 11.2 (i) if, in LICENSEE’s opinion, such
Associated Gas production is not economical and commercially viable or (ii)
when it is in accordance with good Oilfield practice. However, if AKBN
believes that such Associated Gas should be utilized, AKBN may take this
Associated Gas free of charge and use it if the costs, risk and expenses for the
installation of equipment, as required in order to deliver Associated Gas to
AKBN, are borne by AKBN, and such delivery causes neither an interruption of
Petroleum Operations nor a negative effect on LICENSEE's economic benefits.

fer a

a 38

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 12
CUSTOMS EXEMPTION

According to the Law No. 7811 dated 12 April 1994 “On the Approval with
Amendments of the Decree No. 782 dated 22.2.1994 “On the Fiscal System in
the Petroleum Sector (Exploration-Production)”, as amended by Law No. 8345
dated 13 May 1998 “For a Change to Law No.7811, dated 12.04.94 ‘On the
Approval with Amendments of the Decree No. 782 dated 22.02.94 “On the
Fiscal System in the Petroleum Sector (Exploration-Production)”, the
LICENSEE and its subcontractors engaged in carrying out Petroleum
Operations under this License Agreement shall be permitted to import, and shall
be exempt (with the exception of normal port and warehouse charges of general
application in Albania for actual services rendered to LICENSEE) from Custom
Duties as for the equipments, machineries, materials, etc, to be used in carrying
out Petroleum Operations under this License Agreement.

The same exemption is valid even for the articles of personal use of the foreign
employees of the contractor and its subcontractors, having relations with the
Petroleum Operations.

Nevertheless the LICENSEE and its sub-contractors shall give priority to the
goods and materials produced in Albania if these goods and materials are being
offered under equally favorable conditions regarding the quality, price and
availability, and in the quantities required.

39
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

13.1.

13.2.

13.3.

ARTICLE 13
SUB-CONTRACTORS

The right to employ Sub-Contractors.

LICENSEE may perform the Petroleum Operations itself or by employing sub-
contractors. LICENSEE shall not be relieved of any obligation under this
License Agreement and Albanian Law by reason of employing sub-contractors.

Priority to Local Sub-Contractors.

In order to ensure the services required in the Petroleum Operations LICENSEE
can employ sub-contractors, but the LICENSEE shall give priority to services
performed by Albanian sub-contractors if such services are offered under
equally favorable conditions regarding the quality, price and availability they
may be offered by foreign sub-contractors.

Taxes and Duties.

LICENSEE's foreign contractors will not be responsible for Taxes and Duties to
the extent that they apply, directly or indirectly, to the Petroleum Operations.
LICENSEE's Albanian sub-contractors will not be discriminated against with
regard to Taxes and Duties to the extent that they apply, directly or indirectly, to
the Petroleum Operations. .

40
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 14
TAX ON PROFIT

14.1. Obligation to Pay Tax.

14.2.

LICENSEE shall be liable to tax on Profit in conformity with Law No.7811,
date 12.04.1994 “On approval of decree No.782, date 22.2.1994 “On the fiscal
system in the hydrocarbons sector (Exploration-Production)”.

Payment.

(a)

(b)

(c)

@)

Pursuant to ARTICLE 10, Section 10.3(b)(i) and Section 14.2(b)
LICENSEE shall pay the Petroleum Profit Tax in cash or in kind. AKBN
shall annually notify LICENSEE in writing, no later than October 1* of
each Fiscal Year, whether LICENSEE shall pay Albanian tax on profit
for the immediately following Fiscal Year in cash or in kind. Should
AKBN fail to notify LICENSEE as required by, and within the term
specified in this Section 14.2, LICENSEE will make the payments for the
relevant period in cash.

LICENSEE shall pay tax on Profit for each Fiscal Year, whether in cash
or in kind, as determined under Section 14.2(a), in accordance with the
procedure set forth in Section 10.3(b)(iii).

When required to make payments in kind, and when LICENSEE is
comprised of more than one patty, the aforesaid parties will each pay its
tax on Profit in kind to AKBN at the Measurement Point, and AKBN will
transfer this payment to the appropriate Albanian authorities. AKBN will
provide LICENSEE with official documents for the full payment of the
tax on Profit LICENSEE has paid on the basis of the Law mentioned by
Section 14.1.

At the beginning of each Calendar Quarter, the LICENSEE shall prepare
and furnish to AKBN a production forecast setting out the total quantity
of Available Petroleum that is estimated can be produced from the
Contract Area in each of the next four (4) Calendar Quarters based on the
production rate designed to maximize the ultimate recovery of Petroleum
(Maximum Efficient Recovery) from the Contract Area in accordance
with practices generally accepted in the international Petroleum industry.
LICENSEE shall give due consideration to any comments or
recommendations made by AKBN representatives in respect of such
forecast. LICENSEE shall endeavor to produce each Calendar Quarter
the forecasted quantity.

al

gunk

OE

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

©)

(d)

For purposes of calculating the monetary value of the amount of
Petroleum delivered to AKBN for payment of CONTRACTORS’ tax on
Profit and the amount of tax on Profit payments in cash, as the case may
be, for any Calendar Quarter, the value of Crude Oil shall be the
weighted average price for said Calendar Quarter determined in
accordance with ARTICLE 10.5.

If LICENSEE is comprised of more than one party, the preceding clauses
of this ARTICLE 14 and the clauses of ARTICLE 10 will apply
separately with respect to each such party and its share of Available
Petroleum as agreed between them and as made known to AKBN, and
despite anything contained elsewhere in this License Agreement,
according to this License Agreement each of such parties will not be
individually responsible for LICENSEE's entire obligations under this
ARTICLE 14, but will be responsible for such obligations only to the
extent agreed between such parties and made known to AKBN. AKBN
shall be entitled to rely upon the most recent notification of any allocation
of such responsibility between parties comprising LICENSEE,
notwithstanding any dispute between such parties with respect to such
allocation, Any dispute between parties comprising LICENSEE with
respect to any such allocation of responsibility shall not relieve
LICENSEE or the parties of which it is comprised of the obligation to
comply with the requirements of this ARTICLE 14, nor shall the
existence of any such dispute defer LICENSEE’s obligation to make any
payments required under this ARTICLE 14.

42
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 15
BOOKS OF ACCOUNT, ACCOUNTING, AUDIT

15.1. Accounting Procedure.

(a) At the Effective Date Parties must have determined in good faith and
agreed on an accounting procedure which will be in conformity with
Albanian Law, Law Nr. 7661, dated January 19, 1993 “On Accounting”
as amended time after time, this License Agreement and the standards of
the international petroleum industry (the “Accounting Procedure”), and
in conformity with Section 6.1(c)(iii) and it will become a constituent
part of (and will be appended to) the Petroleum Agreement.

(b) LICENSEE shall maintain at its business offices in Albania books of
account in accordance with the Law on Accounting, Accounting
Procedure, accounting practices required under Albanian law and
accounting practices generally used in the international petroleum
industry and such other books and records as may be necessary to show
the work performed under this License Agreement, including the amount
of all Available Petroleum. Petroleum Operations in the Contract Area
will be calculated in conformity with the Accounting Procedure. The
clauses of this License Agreement will nevertheless predominate in case
of a conflict or inconsistency with the Accounting Procedure.

(c) For all purposes of this License Agreement, the calculating operations
will be translated into both the U.S. Dollar and the Albanian Leke.
LICENSEE will be obliged to keep in Albania all of the accounting
records which reflect all Petroleum Costs as well as the income arising
from the sale or other disposition of Petroleum, in conformity with the
practice of the international petroleum industry. If necessary, LICENSEE
will keep separate accounting records in conformity with Albanian Law.
Every disagreement on accounting submitted to arbitration pursuant to
ARTICLE 25 will be considered in conformity with the practices of the
international petroleum industry.

15.2. Records Provided to AKBN.

No less than forty five (45) days following the end of each Six Month Period,
LICENSEE will provide to AKBN copies of the accounting records reflecting
Petroleum Costs that LICENSEE incurred in the course of such Six Month
Period. The accounting records provided by LICENSEE will be sufficiently
detailed so as to permit AKBN to define the regularity of Petroleum Costs

43

we we
() a
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

15.3.

15.4,

incurred. In addition to the foregoing, LICENSEE will provide to AKBN
copies of records of main Petroleum Costs as they are incurred.

AKBN Audit Right.

At the sole expense and cost of AKBN, AKBN shall have the right to inspect
and audit the LICENSEE's books of account and accounting records with regard
to the Petroleum Operations, but no more than once in a Fiscal Year, except as
otherwise agreed with Operator. Such audit right will cease three (3) years after
closure of such Fiscal Year. Any exception to the LICENSEE's accounting
records shall be communicated to LICENSEE in written form within three (3)
years from the date on which LICENSEE hands over his accounting records for
such Fiscal Year, otherwise such accounting records shall be deemed to be
correct and, thereafter, may not be subject to objection.

Declaration of Income and Losses.

LICENSEE will provide AKBN with a declaration on income and losses in a
Fiscal Year no later than ninety (90) days following the end of such Fiscal Year
in order to reveal its net Profit or loss with respect to Petroleum Operations for
that Fiscal Year.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 16
RECORDS, REPORTS, INSPECTION AND CONFIDENTIALITY

16.1. Records and Reports.

16.2.

16.3.

16.4.

(a) LICENSEE will keep in Albania accurate books and records in order to
reflect Petroleum Operations in a way and in conformity with the practice
of the international petroleum industry.

(b) LICENSEE shall record data on the quantities of Petroleum, water and
sand produced every month from the Contract Area. Such data will be
sent to AKBN, both in hard copy and electronic format, no later than
thirty (30) days after the end of the month concerned. Daily and weekly
statistics and reports on the production and extraction from the Contract
Area shall be available at any reasonable time for examination by AKBN.

(d) LICENSEE will provide AKBN with data and information on Petroleum
Operations in a way that is in conformity with the practice of the
international petroleum industry, and any other data and information as
reasonably requested by AKBN.

Samples.

LICENSEE will reserve and retain every sample and sludge obtained from the
drilling of a well in the manner, place and time determined by AKBN according
to the regulations in power. All samples obtained by LICENSEE for its own
purposes will be considered subject to inspection by AKBN at any time that
AKBN requests, within the official working time.

Sub-contractors.

LICENSEE will inform AKBN of the name and address of every sub-contractor
and the identity of its authorized representative, and will provide AKBN with a
copy of the contract within thirty (30) days after this sub-contractor has been
employed by LICENSEE. In its reports on the basis of this ARTICLE 16
LICENSEE will include reports on the work of all sub-contractors. In
conformity with Section 16.7 below, AKBN will keep the confidentiality of all
contracts and information related to them, which the LICENSEE will provide
according to this Section 16.3.

Export of Data.

Copies of the technical and periodical data can be exported only with the prior
written permission of AKBN.

License Agreement for the Development and Production of Petroleum In the Kucova Oilfield

16.5.

16.6.

16.7.

Access to the Contract Area.

LICENSEE will enable AKBN to be fully present in the Contract Area at any
time with the right to observe the Petroleum Operations under way, and to
inspect all the assets, records and data to be retained by the LICENSEE. The
representatives and the employees of AKBN should abide by the regulations on
the LICENSEE's safety standards when visiting the Petroleum Operations, and
they will reasonably schedule such visits with LICENSEE so as not to hinder or
interfere with the Petroleum Operations. LICENSEE will place at the disposal
of such representatives of AKBN all the equipment, facilities, computers and
instruments which are already installed and are necessary in order to accomplish
their task of inspection and technical, economic and financial control.

Copy of the Data.

LICENSEE will provide AKBN with a copy, both in hard and electronic format,
of all the data (including, but not limited to, the geological and geophysical
reports, seismic recording tapes, record books and documents of wells, reports
of development and production, any other and all information and interpretation
of such data and all the other information or other work products belonging to
LICENSEE or in possession of the LICENSEE's Affiliates). LICENSEE will
provide AKBN with extra copies of the above data and information when
requested by AKBN at the latter's expenses.

Confidentiality.

The terms and conditions in this License Agreement are strictly confidential.
During the term of this License Agreement and for five (5) years thereafter, the
LICENSEE will never and in no circumstance render public the terms and
conditions of this License Agreement or any data or information obtained in
compliance with this License Agreement to a third party without the prior
written approval of the AKBN, which approval will not be unreasonably
withheld. The above will not be applied:

(a) to the extent that a Party that constitutes the LICENSEE is required by
the laws, rules and regulations of a government or a government
department or agency or stock market which has jurisdiction over this
Party or its Affiliates, to disclose this information or data;

(b) to disclose to an Affiliate of a Party that constitutes the LICENSEE,
provided that such Affiliate shall agree that the clauses of this Section
16.7 are binding before such disclosure is made;

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

16.8.

16.9.

(c) _ in case of a Party that constitutes the LICENSEE, concerning disclosure
to a financial institution, bank, audit, auditing company, legal adviser,
consultant or sub-contractor in the ordinary course of business of the
Parties, including financing purposes, as long as the said financial
institution, bank, audit, auditing company, legal adviser, consultant or
sub-contractor submits, in writing, in a similar way, to maintain such
information and data as confidential;

(d) to a bona fide prospective assignee of LICENSEE, on the condition that
the prospective assignee similarly undertakes in writing to keep
confidential the information and data disclosed;

(e) for purposes of enforcement of any provision of this License Agreement;
or

(f) in the case of AKBN, to disclosure of the data related only to parts of the
Contract Area which the LICENSEE has relinquished before such
disclosure.

A Party may require that any damage resulting from the violation of this Section
16.7 be determined by arbitration.

Inspection of Measuring Instruments.

During the Petroleum Operations, authorized representatives of AKBN will be
entitled to inspect the devices, machinery and instruments used for measurement
of the Petroleum. This inspection will be performed in a reasonable way so as
not to hinder the safety and efficiency of Petroleum Operations. LICENSEE will
offer the authorized representatives of AKBN reasonable assistance for the
purpose of conducting this inspection. These representatives should abide by the
LICENSEE's safety rules and standards when visiting the Petroleum Operations,
and will reasonably schedule such visits with LICENSEE so as not to hinder the
operations. LICENSEE will offer such representatives all privileges and
facilities, within reason, accorded to its own employees in the field and will
provide them, free of charge, the use of reasonable office space and of
adequately furnished housing while they are in the field for the purpose of
facilitating the objectives of this Section 16.8.

Title to Data.

With the termination of this License Agreement, LICENSEE will hand over to
AKBN all original data. All such original data (including but not limited to
seismic, geophysics, geologic, gravimetric, magnetometric, logging, drilling,
production, construction, design, etc.) will be the property of the Albanian
Government.
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

All intangible property in the possession of AKBN shall be provided to
LICENSEE free of charge.

48
17.1

17.2.

17.3.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 17
TITLE TO AND SALE OF ASSETS

Reporting of Asset Acquisition.

The accounting book value of the assets acquired or created during each Fiscal
Year shall be communicated by LICENSEE to AKBN within ninety (90) days
after the end of such year.

Title to Assets.

Title to assets in possession of LICENSEE in connection with the Petroleum
Operations shall, by virtue of this License Agreement, be transferred to AKBN
at the time the costs of such fixed and movable assets have been fully recovered
as Petroleum Costs in accordance with ARTICLE 10, Section 10.2, or at the
time of termination or relinquishment of Petroleum Operations in accordance
with ARTICLE 9, Section 9.3(a), whichever first occurs, all such assets being in
good working order, normal wear and tear excepted. In any event, LICENSEE
retains the right to full and free use of the aforementioned assets during the term
of this License Agreement, including those installed before the Effective Date.

Notwithstanding the preceding paragraph, it is expressly agreed that any assets
belonging to a third party or rented by LICENSEE for the purpose of Petroleum
Operations, and any assets owned by LICENSEE's subcontractors or their
Affiliates, will not become the property of AKBN.

Sale of Assets .

Any movable asset may be sold to a third party with the prior approval of
AKBN, which approval shall not be unreasonably withheld. The proceeds from
the sale of any asset shall be used by LICENSEE as a recovery of Petroleum
Costs. Income to LICENSEE resulting from the use by third parties of assets
which are charged as Petroleum Costs which become the property of AKBN
shall be credited to Petroleum Costs during the term of this License Agreement.

49
License Agreement tor the Development and Production of Petroleum in the Kucova Oilfield

18.1.

18.2.

18.3.

18.4.

ARTICLE 18
FINANCIAL RIGHTS

Payment and Bank Accounts.

LICENSEE will supply all the funds necessary for the Petroleum Operations in
Albania under this License Agreement, in freely convertible currency from
abroad or as generated from Petroleum Operations. LICENSEE shall have the
right to buy local currency whenever required at the then best rate available
from the National Bank or any other lawful bank for any purchaser of local
currency in Albania. LICENSEE shall have the right to make payments directly
abroad in foreign currencies for goods and services obtained abroad for
Petroleum Operations under this License Agreement and to charge such
payments in accordance with the provisions of this License Agreement without
having first to transfer the funds for such payments to Albania. LICENSEE shall
have the right to open in Albania bank accounts in freely convertible currency
for LICENSEE's use in making payments under this License Agreement.

Buying of Foreign Currency.

For the purposes of the ARTICLE 15 LICENSEE shall be entitled to convert,
through lawful banks, local currency (Leke) and any other convertible currency
into USD at the then best rate available from the National Bank or any other
lawful bank, and to freely remit such funds abroad. If such currency is not
available, LICENSEE shall have the right to take the equivalent amount of
Petroleum at the value as determined pursuant to ARTICLE 10, LICENSEE's
right to convert local currency under this Section 18.2 is limited to currency
conversions related to LICENSEE's activities under this License Agreement.

Payment of Contractors.

LICENSEE shall pay local contractors and local suppliers of materials,
equipment, machinery, and consumables in Leke and in compliance with
Albanian regulations. LICENSEE shall have the right to pay foreign experts and
the staff it employs for the Petroleum Operations in USD or other foreign
currencies.

Retention of Foreign Currency Abroad.
LICENSEE shall have the right to retain and freely transfer abroad all funds

received for and as a result of Petroleum Operations, including the proceeds
from the sale of Petroleum produced in the Contract Area.
ot eS
50

1
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

18.5. Payments by AKBN.

AKBN, or its designated purchaser in Albania, shall pay LICENSEE abroad in
USD for any portion of the Available Petroleum purchased from LICENSEE for
local consumption, at the prices as calculated pursuant to ARTICLE 10.

51
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 19
EMPLOYMENT AND TRAINING OF PERSONNEL

LICENSEE will select its management and employees according to its discretion, and
shall determine the conditions of employment and the number of employees to be used
for Petroleum Operations. However LICENSEE and its sub-contractors will, to the
extent available, employ qualified Albanians to carry out the Petroleum Operations.

According to the Law No. 7811 dated 12 April 1994 “On the Approval with
Amendments of the Decree No. 782 dated 22.2.1994 “On the Fiscal System in the
Petroleum Sector (Exploration-Production)”, as amended by Law No. 8345 dated 13
May 1998 “For a Change to Law No.7811, dated 12.04.94 ‘On the Approval with
Amendments of the Decree No. 782 dated 22.02.94 “On the Fiscal System in the
Petroleum Sector (Exploration-Production)”, expatriate employees of LICENSEE and
its sub-contractors will not be subject to Taxes and Duties on any income or profit
realized by them, directly or indirectly, from their work in the Petroleum Operations,
nor on the import or re-export of their personal or household belongings, which items
may be freely imported and subsequently exported.

gor i

52
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 20
OFFICE AND SERVICE OF NOTICE

20.1. Representatives.

(a) LICENSEE shall notify the AKBN of its address and of the name of its
General Manager and alternative representative, all of whom should be
technically and administratively competent individuals. The General
Manager, or in his absence, the alternative representative, shall be
entrusted with sufficient powers to represent and bind LICENSEE in all
dealings with AKBN or third parties in Albania, to receive all legal
notices to LICENSEE, and to comply with all lawful written directions
given by AKBN or its representative under the terms of this License
Agreement or under any existing or future laws or regulations not in
conflict with this License Agreement.

(b) Any change in the address of LICENSEE's office or its authorized
representatives shall be notified to AKBN at least ten (10) days prior to
the effective date of the change.

20.2. Notices.

Any notice or other communication required or permitted to be given pursuant
to this License Agreement shall be in writing and may be given by delivering
the same by hand at, or by sending the same by telex or facsimile to the relevant
address, telex number or facsimile number set out below or such other address,
telex number or facsimile number as any Party may, from time to time, notify
for each of the other Parties in accordance with this Section 20.2. Any such
notice, given as aforesaid, shall be deemed to have been given or received at the
time of delivery if delivered by hand, at the time at which “answerback” is
received if sent by telex, or at the time of confirmation if sent by facsimile.
Copy of any notice sent by facsimile shall also be sent by post as soon as
practicable.

AKBN: (Name) Chairman
(Address) AKBN, Blloku Vasil Shanto, Tirane
Tel & Fax: +355 4 257 117; +355 4 257 382

LICENSEE: (Name) Executive Director
(Address)  Albpetrol, Lagja 29 Marsi, Patos, FIER
Tel & Fax: +355 381 3662; + 355 34 220 52

et
53
License Agreement for the Development and Production of Petroteum in the Kucova Oilfield

ARTICLE 21
NATIONAL EMERGENCY OR OTHER TAKINGS

21.1. National Emergency.

21.2.

21.3.

(a)

(b)

©

@

In case of national emergency due to war or imminent expectation of war
or internal causes, the Albanian Government may requisition all or a part
of the Available Petroleum from the Contract Area and require
LICENSEE to increase such production to the utmost possible level
which will not result in damage to a Reservoir or otherwise reduce
Petroleum recovery from the Contract Area.

In all cases, such requisition shall not be effected except after inviting
LICENSEE, by registered letter, return receipt requested, to express its
views with respect to such requisition.

The requisition of production shall be effected by Government Decree.
Any requisition of a Field itself or any related facilities shall be effected
in the way and form stipulated by laws in force.

In the event of any requisition as provided above or in the event of any
taking of LICENSEE's Petroleum and/or the related facilities, Ministry
shall indemnify LICENSEE in full for the period during which such
taking is maintained, including:

(i) all damages which result from such requisition or taking; and

(ii) full payment each month for all Petroleum extracted and saved at
the amounts and prices as calculated pursuant to ARTICLE 10,
Section 10.5, which Petroleum would otherwise be allocated to
LICENSEE.

Payment.

Payment pursuant to this ARTICLE 21 shall be made to LICENSEE in USD
remittable abroad.

Dispute Resolution.

The Ministry confirms that, through the execution of this License Agreement by
AKBN on its behalf, the Albanian Government agrees that any dispute as to the
amount of payments or other remedial measures owing from AKBN to

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

LICENSEE due to any requisition or other taking as discussed in this ARTICLE
21 shall be resolved in accordance with ARTICLE 25.

21.4. No Prejudice of Other Rights.

The above clauses are without any prejudice as to each right or other indemnity
that any Person constituting LICENSEE may have under this License
Agreement, Albanian Law or international law.

\ —
aot &

55
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 22
ASSIGNMENT AND OBLIGATIONS

22.1. Assignment.

If, as a result of the application of the following paragraphs or some other form,
Albpetrol will have less than forty (40) per cent of the interests under this
License Agreement, then the clauses of Decree No. 782 on tax on income, will
be affected.

(a) LICENSEE will not transfer to any Person, fully or partly, any of its
rights, privileges, duties and obligations under this License Agreement
without the prior written approval by AKBN, which approval shall not be
unreasonably withheld or delayed. Any Person to whom such rights,
privileges, duties and obligations are transferred shall be competent
technically and financially, and such transfer shall otherwise comply with
the requirements of Section 22.2.

(b) Notwithstanding Section 22.1(a), but subject to the requirements of
Section 22.2, LICENSEE will be free to transfer its rights, privileges,
duties and obligations under this License Agreement to an Affiliate
following the expiration of sixty (60) days’ prior written notification to
AKBN of such transfer, provided that LICENSEE provides a written
guarantee of the full performance by such Affiliate of all duties and
obligations under this License Agreement which are to be transferred. At
any time subsequent to such transfer, the former LICENSEE which has
made the transfer may request that AKBN no longer require the
foregoing guarantee, and such request shall not be unreasonably refused
by AKBN upon a showing that the Affiliate to which the transfer has
been made independently possesses the technical and financial
competence to fully perform the duties and obligations which have been
transferred to it. Any transfer by LICENSEE to an Affiliate without the
foregoing written guarantee from LICENSEE shall be subject to the
requirements of Section 22.1(a).

22.2. Assignment Conditions.

With respect to the transfer of LICENSEE's rights, privileges, duties and
obligations under this License Agreement, the following conditions shall be
met:

(a) | LICENSEE’s duties and obligations shall be properly fulfilled until the
date when the request for approval is made, or LICENSEE shall
guarantee, jointly or independently, the accomplishment of any obligation
of which has not been fulfilled as of such date;

wil’:

—s

5600

Ne
License Agreement for the Development and Production of Petroleum In the Kucova Oilfield

(b) the Person to whom the transfer is to be made shall provide to AKBN
reasonable evidence of its financial and/or technical competence; and

(c) _ the instrument of transfer should include provisions which clearly state
that the LICENSEE is held responsible for all the commitments
contained in this License Agreement and every written modification or
amendment that may be effected until the date of transfer, and should
further declare that LICENSEE does not have any claims for change of
the terms of this License Agreement as a condition for the transfer. The
instrument of transfer shall be subject to review and approval by AKBN,
and AKBN shall not unreasonably withhold or delay such approval.

22.3. Taxes and Duties.
Any applicable Taxes and Duties will be payable by LICENSEE or by the
Person to whom the transfer is made in connection with each transfer effected
under this ARTICLE 22.

22.4, Encumbrances.
LICENSEE may encumber its rights under this License Agreement for the
purpose of increasing of the financing of the Petroleum Operations, with the
prior written consent by the AKBN (which consent shall not be unreasonably
withheld or delayed).

22.5. Separate Application.

The provisions of this ARTICLE 22 will be applied separately in connection
with each Party that comprises the LICENSEE.

22.6. Multiple Parties.
In the event that, subsequent to any transfer made pursuant to this ARTICLE 22,
the LICENSEE is comprised of more than one party, each such party shall be
jointly and severally responsible for LICENSEE’s obligations in accordance
with Section 3.3(c).

22.7. Cease of Rights and Interest.
Upon transfer of all of its rights, privileges, duties and obligations to another

Person in accordance with this ARTICLE 22, the LICENSEE making the
transfer shall cease to have any rights under or interest in this License

Agreement as a LICENSEE.
pastel
ST

Ne
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 23
FORCE MAJEURE

23.1. Acts of Force Majeure.

The failure of any Party to perform any obligation under this License
Agreement, if occasioned by act of God or the public enemy, fire, explosion,
perils of the sea, flood, drought, war, riot, hostilities not amounting to war,
sabotage, accident, embargo, government priority, requisition or allocation, or
other action of any government authority, or by interruption of or delay in
transportation, shortage or failure of supply of materials or equipment from
normal sources, labor strikes, or by compliance with any order or request of any
governmental authority or any officer, department, agency, or committee
thereof, or any other circumstance of like character beyond the reasonable
control of a Party (herein, “Force Majeure”), shall not subject such Party to any
liability to the other Party. In such event, the Party subject to the event of Force
Majeure shall use its reasonable efforts to minimize the effects of such event
and to overcome such event as soon as practicable.

23.2. Force Majeure Notice, Suspension of Obligations.

Except as otherwise provided herein, in the event that by Force Majeure a Party
is rendered unable to carry out its obligations under this License Agreement, the
Party shall give notice and all particulars of such event of Force Majeure in
writing to the other Party within ten (10) days after the occurrence of the cause
relied upon, and the obligations of each Party, so far as the same are affected by
such Force Majeure, shall be suspended during the continuance of such event of
Force Majeure.

23.3. Termination of Agreement in the Event of Extended Force Majeure.

In the event that, for an uninterrupted period of two (2) years following, and as a
result of, an event of Force Majeure, any Party is unable to perform its
obligations under this License Agreement, as a result of such event of Force
Majeure and not of a breach of its obligations hereunder that is unaffected by
such event of Force Majeure, this License Agreement may be terminated on the
second anniversary of such event of Force Majeure by either LICENSEE or

AKBN.
ph EX

58
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 24
BREACH OF LICENSE AGREEMENT

24.1. AKBN Right to Cancel.

AKBN will have the right to cancel this License Agreement in the event of the
following:

(a)

(b)

(©)

@
©)

()

(g)

(h)

if LICENSEE knowingly submitted any false statements to AKBN where
such statements were a material consideration for the conclusion and/or
execution of this License Agreement;

if LICENSEE transfers any right, privilege, duty or obligation to a Person
‘ontrary to the provisions of ARTICLE 22 hereof;

fe}

if LICENSEE is adjudicated bankrupt by a court of competent
jurisdiction;

if LICENSEE does not comply with any final arbitrage decision;

if LICENSEE intentionally extracts any mineral other than Petroleum or
sulfur, in whatever form, produced in association with Natural Gas, not
authorized by this License Agreement or without the authority of AKBN
except such extractions as may be unavoidable using accepted petroleum
industry practices, and which shall be notified to AKBN or its
representatives as soon as possible;

if LICENSEE commits and material breach of this License Agreement;
and

if LICENSEE repeatedly employs illegal means of applying pressure
upon AKBN in order to hinder it from the regular performance of its
duties.

if LICENSEE unreasonably and repeatedly makes an intentional and
conscious violation of Albanian Law, AKBN instruction or this License
Agreement provisions.

If there is more than one entity constituting LICENSEE, and the action leading
to termination as described above occurs or has been committed by only one
such entity, this License Agreement shall not be terminated if the other entities
or entity take appropriate action to remedy the situation with regard to this
License Agreement.

ued

License Agreement for the Development and Production of Petroleum In the Kucova Oilfield

24,2.

24.3.

Removal of Equipment.

In the event AKBN exercises its right to cancel this License Agreement under
the provisions of this ARTICLE 24 because of a breach on the part of
LICENSEE as mentioned in Section 24.1 above, such cancellation shall take
place without prejudice to any rights which AKBN may have acquired from
LICENSEE in accordance with the provisions of this License Agreement, and in
the event of such cancellation, LICENSEE shall be allowed, subject to
ARTICLE 9, Sections 9.2 and 9.3 and ARTICLE 17, Section 17.2, to remove its
equipment from the Contract Area after settling all claims due to AKBN.

Notification to Repair.

If AKBN deems that one of the aforesaid clauses (other than ARTICLE 23)
exists to cancel this License Agreement, AKBN shall give LICENSEE written
notice personally served to LICENSEE informing LICENSEE that LICENSEE
is in breach of one or more of the provisions of this License Agreement, and
specifying the precise cause and nature of the breach. LICENSEE shall attempt
to repair such breach within ninety (90) days. If such breach is not cured within
the ninety (90) days, this License Agreement shall be terminated in conformity

with terms and provisions herein.
pot
-

60
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

25.1.

25.2.

25.3.

ARTICLE 25
DISPUTES AND ARBITRATION

Negotiation.

Parties establish their relations in connection with this License Agreement on
the principles of good will and good faith. All disputes arising out of or relating
to this License Agreement shall be settled, if possibly, by friendly negotiation of
the Parties. If settlement cannot be amicably reached within a period of thirty
(30) days, or such other period as may be mutually agreed upon by the Parties,
the dispute shall be decided by arbitration pursuant to Section 25.2 or Section
25.3, as applicable. With respect to a dispute involving a technical matter, the
Parties may, pursuant to Section 25.4, mutually agree upon a sole technical
expert to assist the Parties resolve such dispute.

Arbitration Between AKBN and Albpetrol Alone.

All disputes arising in connection with this License Agreement between AKBN
and Albpetrol alone shall be finally settled by binding arbitration taking place in
Tirana in accordance with Albanian legislation. Notwithstanding the foregoing,
in the event LICENSEE consists of Albpetrol and a foreign partner and such
foreign partner gives notice in writing to AKBN and to Albpetrol that, in its
reasonable judgment, a dispute between Albpetrol and AKBN affects such foreign
partner’s interests under this License Agreement, any such dispute, whether
having just arisen or already the subject of pending arbitration under this Section
25.2, shall be resolved in accordance with Section 25.3. In such event, at the
request of either Albpetrol or AKBN the arbitration under Section 25.3 shall
include a determination of whether the foreign partner was reasonable in its
assertion that the dispute affected its interests. If it is determined that such
assertion was not reasonable, the arbitrage award shall include a determination of
the costs of the arbitration which are in excess of those which would have been
incurred by Albpetrol and AKBN had such arbitration taken place or been
concluded under Section 25.2, and the foreign partner shall be responsible for the
payment of all such excess costs.

Arbitration Between AKBN, Albpetrol and Foreign Partner(s).

(a) All disputes arising in connection with this License Agreement between
AKBN, Albpetrol and foreign partner(s) shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of
Commerce (“ICC”). Said arbitration shall be carried out by, in the case
of mere technical matters, one (1) arbitrator and, in the case of all other
disputes, three (3) arbitrators, appointed by the ICC Court of Arbitration

Bed

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

(b)

©)

@

(©)

@

in accordance with said Rules and their interpretation by said Court. In
that regard, the Parties hereto waive the right each to nominate an
arbitrator and as of now accept the appointment made by the ICC Court
as it deems best. Consistent with the Parties desire to have an expedited
arbitration proceeding the appointment of the arbitrator(s) shall occur
within ten (10) days from the date in which a Party hereof delivers to the
other a written notice requesting that the dispute be submitted to
arbitration, which written notice shall clearly state the issue in dispute,
and any other relevant fact. Notwithstanding the foregoing, no arbitrator
shall be Albanian or a national of the country of LICENSEE, nor shall
any arbitrator be related to, employed by or have (or had) a substantial or
ongoing business relationship with any Party hereto or any of their
respective Affiliates. Shortened time limits for the procedural aspects of
the proceeding, including but not limited to discovery and submission of
prehearing briefs, shall be imposed, in consultation with the Parties, by
the arbitrator(s).

The arbitration proceeding shall take place in Zurich, Switzerland and
shall be conducted in the English language. All documents submitted
therein and the award of the arbitral panel shall also be in English.

Clauses of this License Agreement related to arbitration will continue to
be in force despite the termination of this License Agreement.

The Ministry and AKBN irrevocably waive any right of immunity or any
right to object to this arbitration agreement, any arbitration award, any
judgment regarding the enforcement of an arbitration award of the
execution of any arbitration award against or in respect of any of its
property whatsoever it now has or may acquire in the future in any
jurisdiction.

The Party that loses an arbitration decision shall pay all expenses
incurred in connection with such arbitration, including, but not limited to,
the fees and expenses of the arbitrator(s). All such costs and expenditures
shall not be considered as Petroleum Costs and shall not be recoverable
under this License Agreement.

Each Party hereto agrees that any arbitral award rendered against it
pursuant to this Section 25.3 may be enforced against its assets wherever
they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

25.4 Expert

(a)

(b)

Any matter in dispute between AKBN and LICENSEE which in terms of
this License Agreement is to be referred to an Expert, shall be referred
for determination by a sole expert.

The Expert shall be given terms of reference which shall be mutually
agreed between the Parties. The Expert shall be appointed by agreement
between AKBN and LICENSEE. If AKBN and LICENSEE fail to
appoint the expert within thirty (30) days after agreement on the terms of
reference has been reached, either Party may apply to the International
Chamber of Commerce Centre for Technical Expertise, Paris, France, for
appointment of an expert in accordance with its Rules. The Expert shall
make his determination in accordance with the provisions contained
herein based on the best evidence available to him. Representatives of
AKBN and LICENSEE shall have the right to consult with the Expert
and furnish him with data and information, provided the Expert may
impose reasonable limitations on this right. Any such data and
information has to be submitted to the other Party to the dispute at the
same time. The Expert shall be free to evaluate the extent to which any
data, information or other evidence is substantiated or pertinent. The
Expert's fees and expenses, and the costs associated with an appointment,
if any, made by the International Chamber of Commerce Centre for
Technical Expertise, shall be borne equally by AKBN and LICENSEE.
The Expert's determination shall be final and binding upon the Parties,
subject to any manifest error in his determination.

i we

l

63
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 26
GOVERNING LAW

26.1. Governing Law.

(a) Subject to Section 26.1(b), the activities of LICENSEE in performing the
Petroleum Operations shall be governed by and conducted in accordance
with the requirements of the Albanian Law.

(b) All questions with respect to the interpretation or enforcement of, or the
rights and obligations of the Parties under, this License Agreement and
which are the subject of arbitration in accordance with ARTICLE 25:

(i) shall be governed by the laws of the Republic of Albania in the
case of a dispute subject to resolution under ARTICLE 25, Section
25.2; or

(ii) shall be governed by the laws of England in the case of a dispute
subject to resolution under ARTICLE 25, Section 25.3.

-. Ue
fiw§

64
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ARTICLE 27
APPROVAL OF THE LICENSE AGREEMENT

27.1. Approval.

This License Agreement shall be binding upon each of the Parties hereto from
the date when the Council of Ministers issues a decision approving the
Petroleum Agreement, reached on the basis of this License Agreement, between
LICENSEE and a foreign company selected in accordance with the Petroleum
Law. The date the decision approving the Petroleum Agreement carries shall be
the “Effective Date”.

65
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

28.1.

28.2.

28.3.

28.4.

28.5.

ARTICLE 28
MISCELLANEOUS

Further Assurances.

Each of the Parties agrees to do and perform all such acts, matters and things as
are appropriate or as may be necessary to give full effect to the provisions and
intention of this License Agreement.

Non-Waiver.

None of the provisions of this License Agreement shall be considered as waived
by any Party unless such waiver is given in writing by such Party. No such
waiver shall be a waiver of any past or future default or breach of any of the
provisions of this License Agreement, unless expressly set forth in such waiver.

Severability.

If any of the provisions of this License Agreement is found to be void or
unenforceable, such provision shall be deemed to be deleted from this License
Agreement and the remaining provisions of this License Agreement shall
continue in full force and effect provided that the Parties shall, in such event,
then meet to negotiate in good faith and seek to agree a mutually satisfactory
valid and enforceable provision to be substituted for the provision so found to
be void or unenforceable.

Complete Agreement; Amendment.

This License Agreement, including the Annexes hereto, constitutes the entire
agreement among the Parties and supersedes all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to, but only to the extent of, the subject matter hereof, and no Party
hereto shall be bound by nor charged with any oral or written agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this License Agreement, including the Annexes hereto.
This License Agreement may not be amended, altered or modified except by a
writing signed by each Party.

No Agency.

Except as expressly provided herein, no provision of this License Agreement
shall be construed as authorizing one Party to act as an agent of another Party
and no Party shall represent, through words or conduct, that it is an agent of any
other Party. Each of the Parties is, in all of their capabilities hereunder, acting
under this License Agreement as an independent contractor.

Va

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

28.6. Prevailing Language.

28.7.

28.8.

(a) This License Agreement is originally executed in the Albanian language
and, subject to Section 28.6(b), such Albanian language version shall
govern in all matters relating to this License Agreement.

(b) In the event that, pursuant to an assignment made in accordance with
ARTICLE 22, LICENSEE will be comprised of Albpetrol and a foreign
partner, an English language translation of this License Agreement shall
be appended to the instrument of transfer. By execution of such
instrument of transfer, the parties to such instrument of transfer
(including AKBN acting in accordance with its authority under this
License Agreement to approve such transfer) shall agree that such
English language version is an accurate translation of this Albanian
language version, and that such English language version shall prevail
over the Albanian language version in all matters related to this License
Agreement, including any amendments, notices and communications, for
so long as LICENSEE includes such foreign partner. In such event, all
information, notices and communications to be given or delivered
hereunder shall be in both the Albanian and the English languages, or
accompanied by an English translation.

Counterparts.

This License Agreement has been executed in three (3) counterparts, each of
which is an original and all of which shall constitute one and the same
agreement.

Insurance.

LICENSEE shall maintain a reasonable level of insurance coverage relative to
the risks inherent in Petroleum Operations under this License Agreement, if
such insurance is required by AKBN in accordance with Albanian Law. Such
insurance may be acquired by LICENSEE from Albanian or international
insurance institutes. Once LICENSEE enters into such insurance contracts to
cover all or any portion of the aforementioned insurance requirements, if any,
LICENSEE shall provide AKBN with sufficient information describing the
insurer's financial capabilities to provide the relevant coverage.

[SIGNATURE PAGE FOLLOWS]

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

IN WITNESS WHEREOF, this License Agreement has been executed by the duly
authorized representatives of the Parties on the date first written at the beginning of
this License Agreement.

On Servet
THE MINISTRY OF PUBLIC ECONOMY AND PRIVATIZATION,

wy [helo loll

Name:

Title: _ Clie ir digi

Sh. A. “ALBPETROL”

By: le i

Lg

Name  Y42¢4 GIONS
Title: Gencnal Aywecios.

She weed WTERWATIONAL PETRLEUM LUD,

BAe b—

coceley A. CAMRINaTEW

Title: PhesmenT — CEO

68
License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ANNEX A
CONTRACT AREA

Aneksi A
Zona e Kontrates dhe Koordinatat
Gauss Kruger UTM W6S 1984, Zone 34 ver’ Merd, Cent. 214 E

Re x ¥ x ¥

Ey 45 22 600 2402 550 a5 20 711087 402 590,609
2 45 24300 2403 350 a5 22 aaa? 40a 389.859
Ey 45 28 200 44 11 950 a5 23 010087, ‘411 996.692
4 45 22000 44 11.000 45 20 111.297 411 037.088
5 45 18 000 44.09 000 45 16 112.066 409 037,922
g a5 17 200 ‘4405 250 45 15 313.300 405 290.084
? a5 16 200 2a 08 100 a5 1ass7iF 404 139.064
= a5 17 650 ‘aa 05 150 a5 is 765.412 403 190.359

3

License Agreement for the Development and Production of Petroleum in the Kucova Oilfield

ew IN Dw

11.

ANNEX B

EVALUATION PERIOD MINIMUM WORK PROGRAM

The Evaluation Period will last twenty-four (24) months from the Effective Date
with the option for six months extension upon written request of Contractor and
Albpetrol to AKBN.

Re-activation or re-completion of ten (10) wells in the Kucova Oilfield. Contractor
will re-enter and clean out the existing well bores and replace or refurbish the
production tubing as necessary. It is contemplated that new pumps of the
progressive cavity type will be placed in the well bore appropriately sized as per
the productive capability of the well. The pumps will be connected to small
generator sets which will activate if the electrical power supplied to the pump is
interrupted for any reason, thus ensuring 24 hour operation of the pump. The work
to be done on each well shall be at the sole discretion of the Contractor.

Equip and tie-in ten (10) wells that are currently not producing but are capable of
production. In addition to the work contemplated above these wells will be re-
activated after all the available information for each well has been evaluated and
the well judged to be a suitable candidate for reactivation. Reactivation of the well
may include the shutting off of perforated zones that are no longer producing oil
and the re-perforating of existing producing zones and/or the perforating of new
zones judged capable of producing oil. The work to be done on each well shall be
at the sole discretion of the Contractor.

Evaluate the production, reserves and reservoir performance of the Kucova
Oilfield and provide a further engineering report.

Review and report on the application of Sand Control Technology.
Review gas conservation and utilization within the Plan of Development.
Production and/or pressure test selected wells.

Carry out an update of the existing reserves certification.

Increase water disposal capacity by adding an additional water disposal well, if
necessary.

. Evaluation of existing and future infrastructure for development and

commercialization of production from the Kucova Oilfield for internal and
possible export markets.

Complete a Plan of Development for the Kucova Oilfield for the Production and
Development Period.

Vad ;

aie
